Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 dated as of February 8, 2019 (this “Amendment”), among ENTEGRIS,
INC., a Delaware corporation (the “Borrower”), the LENDERS party hereto and
GOLDMAN SACHS BANK USA, as Administrative Agent.

Reference is made to the Credit and Guaranty Agreement dated as of November 6,
2018 (the “Credit Agreement”), among the Borrower, certain subsidiaries of the
Borrower party thereto, as guarantors, the lenders party thereto (the “Lenders”)
and Goldman Sachs Bank USA, as Administrative Agent and Collateral Agent.

Reference is also made to the Agreement and Plan of Merger dated as of
January 27, 2019, between the Borrower and Versum Materials, Inc., a Delaware
corporation (“Versum”), as the same may be amended or otherwise modified from
time to time, pursuant to which Versum will merge with and into the Borrower,
with the Borrower surviving such merger (the “Merger”).

In connection with the Merger, the Borrower desires to assume obligations of
Versum under the Versum Existing Credit Agreement and the Versum Existing Notes
and, in connection therewith and otherwise in connection with the Merger, has
requested that the Credit Agreement be amended as set forth herein.

The Lenders whose signatures appear below, constituting the Requisite Lenders,
are willing to amend the Credit Agreement on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein have the meanings assigned to them in the Credit Agreement, as amended
hereby.

SECTION 2. Amendment of the Credit Agreement. Effective as of the Amendment
No. 1 Effective Date (as defined below), (a) the Credit Agreement (excluding the
Schedules and, subject to clause (b) below, Exhibits thereto, each of which
shall remain as in effect immediately prior to the Amendment No. 1 Effective
Date) is hereby amended by inserting the language indicated in single underlined
text (indicated textually in the same manner as the following example:
single-underlined text) in Exhibit A hereto and by deleting the language
indicated by strikethrough text (indicated textually in the same manner as the
following example: stricken text) in Exhibit A hereto and (b) a new Exhibit L is
hereby added to the Credit Agreement in the form set forth in Exhibit L attached
hereto.



--------------------------------------------------------------------------------

SECTION 3. Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the first date (the “Amendment No. 1 Effective Date”) on
which the following conditions shall have been satisfied or waived:

(a) The Administrative Agent shall have executed a counterpart of this Amendment
and shall have received from the Borrower and the Lenders constituting the
Requisite Lenders either (i) a counterpart of this Amendment signed on behalf of
such party or (ii) evidence satisfactory to the Administrative Agent (which may
be delivered by facsimile or in electronic format (i.e., “pdf” or “tif”)) that
such party has signed a counterpart of this Amendment.

(b) The Borrower shall have paid to the Administrative Agent, the Arrangers and
their respective Affiliates all fees, costs and expenses due and payable on or
prior to the Amendment No. 1 Effective Date pursuant to the Credit Documents or
any other agreement entered into by the Borrower, on the one hand, and the
Administrative Agent, such Arranger or such Affiliate, on the other hand.

SECTION 4. Representations and Warranties. The Borrower represents and warrants
that, on and as of the Amendment No. 1 Effective Date:

(a) (i) this Amendment and the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Borrower and
(ii) this Amendment has been duly executed and delivered by the Borrower and is
the legally valid and binding obligation of the Borrower, enforceable against
the Borrower in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;

(b) no Default or Event of Default has occurred and is continuing; and

(c) the representations and warranties of each Credit Party set forth in
Section 4 of the Credit Agreement (as amended by this Amendment) and the other
Credit Documents are true and correct in all material respects (provided that
any representation or warranty that is already qualified by “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects) on and as of the Amendment No. 1 Effective Date (immediately after
giving effect to this Amendment), except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (provided that any representation
or warranty that is already qualified by “materiality”, “Material Adverse
Effect” or similar language shall be true and correct in all respects) as of
such earlier date.

SECTION 5. Consent Fees. If the Merger is consummated, the Borrower shall pay to
the Administrative Agent, for the account of each Lender that executes and
irrevocably delivers a signature page to this Amendment to the Administrative
Agent (or its counsel) at or prior to 12:00 p.m., New York City time, on
February 6, 2019, a consent fee in an amount equal to 0.25% of the aggregate
principal amount of Term Loans of

 

2



--------------------------------------------------------------------------------

such Lender outstanding on the Amendment No. 1 Effective Date, which consent
fees, for the avoidance of doubt, shall be fully earned on the Amendment No. 1
Effective Date (subject to the consummation of the Merger) and shall be payable
in such amounts and to such Persons (and accounts of such Persons (and pursuant
to wiring instructions thereof on file with the Administrative Agent as of the
Amendment No. 1 Effective Date)) as are identified by the Amendment Arranger to
the Administrative Agent on or prior to the Amendment No. 1 Effective Date,
irrespective of whether such Person is a Lender as of the date of the
consummation of the Merger.

SECTION 6. Effect of Amendment. (a) Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Agent, any
Arranger, any Lender, any Issuing Bank or the Swing Line Lender under the Credit
Agreement or any other Credit Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Credit Document, all
of which, as amended, supplemented or otherwise modified hereby, are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to entitle any Credit Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.
This Amendment shall constitute a Credit Document for all purposes of the Credit
Agreement. On and after the Amendment No. 1 Effective Date, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import, and each reference in any other Credit Document to the
“Credit Agreement”, shall be deemed to be a reference to the Credit Agreement as
amended hereby.

SECTION 7. Headings. Section headings herein are included for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

SECTION 8. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

SECTION 9. Consent to Jurisdiction; Waiver of Jury Trial. The provisions of
Sections 10.15 and 10.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis, as if set forth in full herein.

 

3



--------------------------------------------------------------------------------

SECTION 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ENTEGRIS, INC.,

    by

     

/s/ Gregory B. Graves

 

Name:

 

Gregory B. Graves

  Title:  

Executive Vice President and

Chief Financial Officer

[Signature Page to Amendment No. 1 to the Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

individually and as Administrative Agent,

    by

   

/s/ Douglas Tansey

 

Name: Douglas Tansey

 

Title:   Authorized Signatory

[Signature Page to Amendment No. 1 to the Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO

CREDIT AND GUARANTY AGREEMENT OF

ENTEGRIS, INC.

Name of Lender:

 

                                                                 
                                                 

 

by

   

 

 

Name:

 

Title:

For any institution requiring a second signature line:

 

by

   

 

 

Name:

 

Title:

[Signature Page to Amendment No. 1 to the Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

See attached.



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AND GUARANTY AGREEMENT

dated as of November 6, 2018,

among

ENTEGRIS, INC.,

CERTAIN SUBSIDIARIES OF ENTEGRIS, INC.,

as Guarantors,

THE LENDERS PARTY HERETO

and

GOLDMAN SACHS BANK USA,

as Administrative Agent and Collateral Agent

 

 

GOLDMAN SACHS BANK USA, BARCLAYS BANK PLC, CITIGROUP GLOBAL

MARKETS INC., MORGAN STANLEY SENIOR FUNDING, INC., PNC CAPITAL

MARKETS LLC and SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

$700,000,000 Senior Secured Credit Facilities

 

 

[CS&M Ref. No. 4020-862]



--------------------------------------------------------------------------------

    TABLE OF CONTENTS                 Page  

SECTION 1. DEFINITIONS AND INTERPRETATION

     1  

1.1.

  Definitions      1  

1.2.

  Accounting Terms; Certain Calculations      6971  

1.3.

  Interpretation, Etc      7174  

1.4.

  Currency Translation      7275  

1.5.

  Classification of Loans and Borrowings      7275  

1.6.

  Divisions      7375  

SECTION 2. LOANS AND LETTERS OF CREDIT

     7376  

2.1.

  Term Loans      7376  

2.2.

  Revolving Loans      7477  

2.3.

  Letters of Credit      7578  

2.4.

  Pro Rata Shares; Obligations Several; Availability of Funds      8689  

2.5.

  Use of Proceeds      8790  

2.6.

  Evidence of Debt; Register; Notes      8790  

2.7.

  Interest on Loans and Letter of Credit Disbursements      8891  

2.8.

  Conversion/Continuation      9093  

2.9.

  Default Interest      9094  

2.10.

  Fees      9194  

2.11.

  Scheduled Installments; Repayment on Maturity Date      9295  

2.12.

  Voluntary Prepayments/Commitment Reductions; Call Protection      9296  

2.13.

  Mandatory Prepayments/Commitment Reductions      9497  

2.14.

  Application of Prepayments; Waivable Mandatory Prepayments      98101  

2.15.

  General Provisions Regarding Payments      99102  

2.16.

  Ratable Sharing      100103  

2.17.

  Making or Maintaining Eurodollar Rate Loans      101104  

2.18.

  Increased Costs; Capital Adequacy and Liquidity      104107  

2.19.

  Taxes; Withholding, Etc      105109  

2.20.

  Obligation to Mitigate      109113  

2.21.

  Defaulting Lenders      110113  

2.22.

  Replacement and Termination of Lenders      113116  

2.23.

  Incremental Facilities      114117  

2.24.

  Extension/Modification Offers      118122  

2.25.

  Refinancing Facilities      120124  

SECTION 3. CONDITIONS PRECEDENT

     123126  

3.1.

  Closing Date      123126  

3.2.

  Each Credit Extension      124128  

SECTION 4. REPRESENTATIONS AND WARRANTIES

     125129  

4.1.

  Organization; Requisite Power and Authority; Qualification      125129  

4.2.

  Equity Interests and Ownership      125129  

4.3.

  Due Authorization      126129  

 

i



--------------------------------------------------------------------------------

4.4.

  No Conflict      126129  

4.5.

  Governmental Approvals      126129  

4.6.

  Binding Obligation      126130  

4.7.

  Historical Financial Statements; Projections      126130  

4.8.

  No Material Adverse Change      127130  

4.9.

  Adverse Proceedings      127130  

4.10.

  Payment of Taxes      127130  

4.11.

  Properties      127131  

4.12.

  Environmental Matters      128131  

4.13.

  No Defaults      128132  

4.14.

  Governmental Regulation      128132  

4.15.

  Federal Reserve Regulations      128132  

4.16.

  Employee Matters      128132  

4.17.

  Employee Benefit Plans      129132  

4.18.

  Solvency      129133  

4.19.

  Compliance with Laws      129133  

4.20.

  Disclosure      129133  

4.21.

  Collateral Matters      130133  

4.22.

  Insurance      131135  

4.23.

  Sanctioned Persons; Anti-Corruption Laws; PATRIOT Act      131135  

SECTION 5. AFFIRMATIVE COVENANTS

     132135  

5.1.

  Financial Statements and Other Reports      132136  

5.2.

  Existence      136139  

5.3.

  Payment of Taxes      136139  

5.4.

  Maintenance of Properties      136140  

5.5.

  Insurance      136140  

5.6.

  Books and Records; Inspections      137141  

5.7.

  Lenders Meetings      138142  

5.8.

  Compliance with Laws      138142  

5.9.

  Environmental Matters      138142  

5.10.

  Subsidiaries      139143  

5.11.

  Additional Collateral      139143  

5.12.

  Further Assurances      139143  

5.13.

  Maintenance of Ratings      140144  

5.14.

  Post-Closing Matters      140144  

SECTION 6. NEGATIVE COVENANTS

     140144  

6.1.

  Indebtedness      140144  

6.2.

  Liens      144148  

6.3.

  No Further Negative Pledges      147151  

6.4.

  Restricted Junior Payments      148152  

6.5.

  Restrictions on Subsidiary Distributions      150154  

6.6.

  Investments      151156  

6.7.

  Financial Covenant      154159  

6.8.

  Fundamental Changes; Disposition of Assets; Equity Interests of Subsidiaries
     154159  

 

ii



--------------------------------------------------------------------------------

6.9.

   Sales and Leasebacks      157161  

6.10.

   Transactions with Affiliates      157161  

6.11.

   Conduct of Business      157162  

6.12.

   Hedge Agreements      158162  

6.13.

   Amendments or Waivers of Organizational Documents and Certain Agreements     
158162  

6.14.

   Fiscal Year      158163  

SECTION 7. GUARANTEE

     158163  

7.1.

   Guarantee of the Obligations      158163  

7.2.

   Indemnity by the Borrower; Contribution by the Guarantors      158163  

7.3.

   Liability of Guarantors Absolute      159164  

7.4.

   Waivers by the Guarantors      161166  

7.5.

   Guarantors’ Rights of Subrogation, Contribution, Etc      162167  

7.6.

   Continuing Guarantee      163168  

7.7.

   Authority of the Guarantors or the Borrower      163168  

7.8.

   Financial Condition of the Credit Parties      163168  

7.9.

   Bankruptcy, Etc      163168  

7.10.

   Keepwell      164169  

SECTION 8. EVENTS OF DEFAULT

     164169  

8.1.

   Events of Default      164169  

SECTION 9. AGENTS

     167172  

9.1.

   Appointment of Agents      167172  

9.2.

   Powers and Duties      168173  

9.3.

   General Immunity      168173  

9.4.

   Acts in Individual Capacity      170175  

9.5.

   Lenders’ and Issuing Banks’ Representations, Warranties and Acknowledgments
     171176  

9.6.

   Right to Indemnity      172176  

9.7.

   Successor Administrative Agent and Collateral Agent      172177  

9.8.

   Collateral Documents and Obligations Guarantee      173178  

9.9.

   Withholding Taxes      176181  

9.10.

   Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim     
176181  

9.11.

   Certain ERISA Matters      177182  

SECTION 10. MISCELLANEOUS

     178183  

10.1.

   Notices      178183  

10.2.

   Expenses      180185  

10.3.

   Indemnity      181186  

10.4.

   Set-Off      182187  

10.5.

   Amendments and Waivers      182188  

10.6.

   Successors and Assigns; Participations      187192  

10.7.

   Independence of Covenants      193199  

10.8.

   Survival of Representations, Warranties and Agreements      193199  

10.9.

   No Waiver; Remedies Cumulative      194200  

10.10.

   Marshalling; Payments Set Aside      195200  

 

iii



--------------------------------------------------------------------------------

10.11.

   Severability      195200  

10.12.

   Independent Nature of Lenders’ Rights      195200  

10.13.

   Headings      195200  

10.14.

   APPLICABLE LAW      195201  

10.15.

   CONSENT TO JURISDICTION      195201  

10.16.

   WAIVER OF JURY TRIAL      196201  

10.17.

   Confidentiality      197202  

10.18.

   Usury Savings Clause      198203  

10.19.

   Counterparts      198204  

10.20.

   Effectiveness; Entire Agreement      198204  

10.21.

   PATRIOT Act      199204  

10.22.

   Electronic Execution of Assignments      199204  

10.23.

   No Fiduciary Duty      199204  

10.24.

   Permitted Intercreditor Agreements      200205  

10.25.

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
201206  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

2.1

  

Commitments

 

2.3A

  

Existing Letters of Credit

 

2.3B

  

Issuing Banks; Letter of Credit Issuing Commitments

 

4.2

  

Equity Interests and Ownership

 

4.22

  

Insurance

 

6.1

  

Indebtedness

 

6.2

  

Liens

 

6.3

  

Negative Pledges

 

6.5

  

Restrictions on Subsidiary Distributions

 

6.6

  

Investments

 

6.10

  

Affiliate Transactions

 

10.1

  

Notices

EXHIBITS:

 

A

  

Assignment Agreement

 

B

  

Closing Date Certificate

 

C

  

Compliance Certificate

 

D

  

Conversion/Continuation Notice

 

E

  

Counterpart Agreement

 

F

  

Funding Notice

 

G

  

Intercompany Indebtedness Subordination Agreement

 

H

  

Issuance Notice

 

I

  

Solvency Certificate

 

J

  

Supplemental Collateral Questionnaire

 

K-1

  

Form of US Tax Certificate for Non-US Lenders that are not Partnerships for US
Federal Income Tax Purposes

 

K-2

  

Form of US Tax Certificate for Non-US Lenders that are Partnerships for US
Federal Income Tax Purposes

 

K-3

  

Form of US Tax Certificate for Non-US Participants that are not Partnerships for
US Federal Income Tax Purposes

 

K-4

  

Form of US Tax Certificate for Non-US Participants that are Partnerships for US
Federal Income Tax Purposes

 

L

  

Pari Passu Intercreditor Agreement

 

v



--------------------------------------------------------------------------------

equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on the Interest Rate Determination Date for
such Interest Period, or (ii) in the event the rate referred to in the preceding
clause (i) does not appear on such page or if the Reuters Screen shall cease to
be available, the rate per annum determined by the Administrative Agent in
consultation with the Borrower to be the offered rate on such other page or
other service that displays the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (b) an amount equal to one minus the
Applicable Reserve Requirement; provided that, notwithstanding the foregoing,
the Adjusted Eurodollar Rate shall at no time be less than zero.

“Administrative Agent” means Goldman Sachs, in its capacity as administrative
agent for the Lenders hereunder and under the other Credit Documents, and its
successors in such capacity as provided in Section 9.

“Adverse Proceeding” means any action, suit, proceeding, hearing or
investigation, in each case whether administrative, judicial or otherwise, by or
before any Governmental Authority or any arbitrator, that is pending or, to the
knowledge of the Borrower or any Restricted Subsidiary, threatened against or
affecting the Borrower or any Restricted Subsidiary or any property of the
Borrower or any Restricted Subsidiary.

“Affected Lender” as defined in Section 2.17(b).

“Affected Loans” as defined in Section 2.17(b).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with the Person
specified.

“Agent” means each of (a) the Administrative Agent, (b) the Collateral Agent,
(c) the Arrangers and (d) any other Person appointed under the Credit Documents
to serve in an agent or similar capacity, including any Auction Manager.

“Aggregate Amounts Due” as defined in Section 2.16.

“Aggregate Payments” as defined in Section 7.2(b).

“Agreement” means this Credit and Guaranty Agreement dated as of November 6,
2018.

“Amendment No. 1” means that certain Amendment No. 1 dated as of February 8,
2019, to this Agreement.

“Amendment No. 1 Effective Date” means the “Amendment No. 1 Effective Date”
under, and as defined in, the Amendment No. 1.

“Anti-Corruption Laws” as defined in Section 4.23.

 

2



--------------------------------------------------------------------------------

“Applicable ECF Percentage” means, with respect to any Fiscal Year, (a) 50% if
the Secured Net Leverage Ratio as of the last day of such Fiscal Year is greater
than 1.25:1.00, (b) 25% if the Secured Net Leverage Ratio as of the last day of
such Fiscal Year is less than or equal to 1.25:1.00 but greater than 0.75:1.00
and (c) 0% if the Secured Net Leverage Ratio as of the last day of such Fiscal
Year is less than or equal to 0.75:1.00.

“Applicable Rate” means, on any day, (a) with respect to any Tranche B Term
Loan, (i) at any time prior to the consummation of the Versum Merger,
(x) 1.00% per annum, in the case of a Base Rate Loan, and (iiy) 2.00% per annum,
in the case of a Eurodollar Rate Loan, and (ii) upon and at any time after the
consummation of the Versum Merger, (x) 1.25% per annum, in the case of a Base
Rate Loan, and (y) 2.25% per annum, in the case of a Eurodollar Rate Loan, and
(b) with respect to any Revolving Loan, (i) from the Closing Date until the
first Business Day following the date of the delivery of the financial
statements pursuant to Section 5.1(a) for the Fiscal Year ending December 31,
2018, and of the related Compliance Certificate pursuant to Section 5.1(d), the
Applicable Rate shall be determined by reference to Pricing Level 1 in the table
below and (ii) thereafter, as set forth in the table below, as determined based
on the Secured Net Leverage Ratio as of the end of the Fiscal Year or Fiscal
Quarter for which financial statements have been most recently delivered
pursuant to Section 5.1(a) or 5.1(b) and the related Compliance Certificate has
been delivered pursuant to Section 5.1(d), in each case, at least one Business
Day prior to such day, and (c) with respect to Loans of any other Class, the
rate per annum specified in the Incremental Facility Agreement, the
Extension/Modification Agreement or the Refinancing Facility Agreement, as the
case may be, establishing Loans of such Class.

 

Pricing

Level

  

Secured Net Leverage Ratio

   Applicable Rate for
Eurodollar
Revolving Loans     Applicable Rate
for Base Rate
Revolving Loans  

1

   < 1.00:1.00      1.25 %      0.25 % 

2

   >1.00:1.00      1.50 %      0.50 %     but < 1.50:1.00

3

   > 1.50:1.00      1.75 %      0.75 % 

Any increase or decrease in the Applicable Rate for Revolving Loans resulting
from a change in the Secured Net Leverage Ratio shall become effective as of the
first Business Day following the date the financial statements and the related
Compliance Certificate are delivered to the Administrative Agent pursuant to
Section 5.1(a) or 5.1(b) and Section 5.1(d); provided that (a) if the Borrower
has not delivered to the Administrative Agent any financial statements or
Compliance Certificate required to have been delivered pursuant to
Section 5.1(a), 5.1(b) or 5.1(d), from and after the date such financial
statements or Compliance Certificate were required to have been so delivered the
Applicable Rate for Revolving Loans shall be determined by reference to Pricing
Level 3 in the table above and shall continue to so apply to and including the
first Business Day following the date such financial statements and related
Compliance Certificate are so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (b) as
of the first Business Day after an Event of Default

 

3



--------------------------------------------------------------------------------

funded as Loans, (i) in the case of the establishment of any Incremental
Commitments or the incurrence of any Permitted Incremental Equivalent
Indebtedness that is secured, the Secured Net Leverage Ratio, determined as of
the last day of the Test Period most recently ended on or prior to such date,
shall not exceed 2:75:1.00 or (ii) in the case of incurrence of any Permitted
Incremental Equivalent Indebtedness that is Permitted Unsecured Indebtedness,
either (A) the Total Net Leverage Ratio, determined as of the last day of the
Test Period most recently ended on or prior to such date, shall not exceed
4.50:1.00 or (B) solely in the case of the incurrence of any such Permitted
Incremental Equivalent Indebtedness the proceeds of which are used to finance an
Acquisition, the Total Net Leverage Ratio, determined as of the last day of the
Test Period most recently ended on or prior to such date, shall not exceed the
Total Net Leverage Ratio, determined as of such date but without giving Pro
Forma Effect to the incurrence of such Indebtedness and the use of proceeds
thereof;

provided that (I) if, for purposes of determining capacity under clause
(b) above, Pro Forma Effect is given to the entire committed amount of any
Indebtedness with respect to which the Incremental Amount is being determined,
such committed amount may thereafter be borrowed and reborrowed, in whole or in
part, from time to time, without any further testing under this definition
(provided that such committed amount shall, solely for purposes of calculating
availability under clause (b) above, at all times thereafter be deemed to be
fully funded as Indebtedness for borrowed money), (II) in the case of any
Incremental Commitments or Permitted Incremental Equivalent Indebtedness
established or incurred concurrently in reliance on the Unrestricted Incremental
Amount and in reliance on clause (b) above, the amount of such Incremental
Commitments or Permitted Incremental Equivalent Indebtedness established or
incurred in reliance on the Unrestricted Incremental Amount shall be disregarded
for purposes of calculating the Secured Net Leverage Ratio or the Total Net
Leverage Ratio, as applicable, under clause (b) above, (III) in the case of any
Incremental Commitments or Permitted Incremental Equivalent Indebtedness
established or incurred in reliance on clause (b) above, any Revolving Loans
incurred concurrently therewith or any other Indebtedness incurred concurrently
therewith pursuant to and in accordance with any clause of Section 6.1 that does
not require observance of the Secured Net Leverage Ratio or the Total Net
Leverage Ratio shall be disregarded for purposes of calculating the Secured Net
Leverage Ratio or the Total Net Leverage Ratio, as applicable, under clause
(b) above, (IV) in the case of any Incremental Term Loan Commitment or Permitted
Incremental Equivalent Indebtedness established or incurred in reliance on
clause (b) above, to the extent the proceeds thereof are intended to be applied
to finance a Limited Conditionality Transaction, at the election of the
Borrower, Pro Forma Compliance with the Secured Net Leverage Ratio or the Total
Net Leverage Ratio, as applicable, may be tested in accordance with the
provisions of Section 1.2(e), (V) any portion of any Incremental Commitments or
Permitted Incremental Equivalent Indebtedness established or incurred in
reliance on clause (a) above may be reclassified, as the Borrower may elect from
time to time, as incurred under clause (b) above if the Borrower meets the
Secured Net Leverage Ratio or the Total Net Leverage Ratio, as applicable, at
such time determined on a Pro Forma Basis and, (VI) any Incremental Commitments
and Permitted Incremental Equivalent Indebtedness may be established or incurred
in reliance on clause (a) or (b) above regardless of whether there is capacity
under any such other clause above, or may be established or incurred in reliance
in part on clause (a) or (b) above and in part on any such other clause above,
all as determined by the Borrower in its sole discretion, provided that absent
an election by the Borrower, to the extent that the applicable requirements have
been satisfied, such incurrence

 

41



--------------------------------------------------------------------------------

shall be deemed to have been made pursuant to clause (b) above. and (VII) the
Permitted Versum Existing Credit Agreement Indebtedness and the Permitted Versum
Existing Notes shall be deemed to have been incurred in reliance on clause (b)
above.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the Administrative Agent and one or more
Incremental Lenders, establishing Incremental Commitments of any Class,
specifying the purposes for which the proceeds of the Loans made pursuant
thereto will be used and effecting such other amendments hereto and to the other
Credit Documents as are contemplated by Section 2.23.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.23, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Facility Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an Incremental Term Loan.

“Incremental Term Loan” means a term loan made by an Incremental Term Lender to
the Borrower pursuant to Section 2.23.

“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.23, to make Incremental Term Loans of any Class
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Class to be made by such Lender, subject to
any increase or reduction pursuant to the terms and conditions hereof. The
initial amount of each Lender’s Incremental Term Loan Commitment of any Class,
if any, is set forth in the Incremental Facility Agreement or Assignment
Agreement pursuant to which such Lender shall have established or assumed its
Incremental Term Loan Commitment of such Class.

“Incremental Term Loan Maturity Date” means, with respect to Incremental Term
Loans of any Class, the scheduled date on which such Incremental Term Loans
shall become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

 

42



--------------------------------------------------------------------------------

imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Credit Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.22)

“Pari Passu Intercreditor Agreement” means, with respect to any Permitted Pari
Passu Secured Indebtedness, an intercreditor agreement, that is in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
that contains and containing terms and conditions that are within the range of
terms and conditions customary for intercreditor agreements that are of the type
that govern intercreditor relationships between holders of senior secured credit
facilities and holders of the same type of Indebtedness as such Permitted Pari
Passu Secured Indebtedness or, in the case of the Permitted Versum Existing
Credit Agreement Indebtedness, is substantially in the form of Exhibit L.

“Participant Register” as defined in Section 10.6(g)(i).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or is covered by
Title IV of ERISA.

“Permitted Acquisition” means any Acquisition by the Borrower or any of its
wholly owned Restricted Subsidiaries; provided that:

(a) immediately prior and after giving effect thereto, no Event of Default shall
have occurred and be continuing or would result therefrom;

(b)(i) in the case of any Acquisition of Equity Interests in a Person, each of
such Person and its Subsidiaries will become a Restricted Subsidiary (or will be
merged or consolidated with or into the Borrower or any Restricted Subsidiary,
with the continuing or surviving Person being the Borrower (in the case of any
such transaction involving the Borrower) or a Restricted Subsidiary) and (ii) in
the case of any Acquisition of other assets, such assets will be owned by the
Borrower or any Restricted Subsidiary;

(c) all actions required to be taken with respect to such Person or such assets,
as the case may be, in order to satisfy the requirements set forth in clauses
(a), (b) and (c) of

 

52



--------------------------------------------------------------------------------

in, the cash flow derived from the applicable trade receivables, the aggregate
principal or stated amount of such Indebtedness or other Securities (or, if
there shall be no such principal or stated amount, the uncollected amount of the
trade receivable sold, transferred or conveyed pursuant to such Permitted
Securitization, net of any such trade receivable that have been written off as
uncollectible), and (ii) in the case of any Permitted Securitization involving a
direct sale, transfer or conveyance by a Receivables Subsidiary to one or more
investors or purchasers, the uncollected amount of the trade receivables
transferred pursuant to such Permitted Securitization, net of any such trade
receivables that have been written off as uncollectible.

“Permitted Senior Notes Indebtedness” means Indebtedness permitted under
Section 6.1(l).

“Permitted Senior Notes Indebtedness Documents” means the Senior Notes and any
other credit agreement, indenture or other agreement or instrument evidencing or
governing the rights of the holders of any Permitted Senior Notes Indebtedness.

“Permitted Stock Repurchases” as defined in Section 6.4(g).

“Permitted Unsecured Indebtedness” means any Indebtedness of the Borrower and/or
any Guarantor Subsidiary in the form of one or more series of senior unsecured
or subordinated unsecured notes, bonds, debentures or loans; provided that
(a) such Indebtedness is not secured by any Liens on any assets of the Borrower
or any Restricted Subsidiary and (b) such Indebtedness is not Guaranteed by any
Subsidiaries other than the Guarantor Subsidiaries.

“Permitted Versum Existing Credit Agreement Indebtedness” means any Indebtedness
of the Borrower and/or any Guarantor Subsidiary under the Versum Existing Credit
Agreement; provided that (a) the aggregate principal amount of all such
Indebtedness at any time outstanding shall not exceed the lesser of (A) the sum
of (i) the aggregate principal amount of the “Term Loans” under, and as defined
in, the Versum Existing Credit Agreement outstanding on the Amendment No. 1
Effective Date and (ii) the aggregate amount of the “Revolving Commitments”
under, and as defined in, the Versum Existing Credit Agreement in effect on the
Amendment No. 1 Effective Date or (B) the sum of (i) the aggregate principal
amount of such “Term Loans” outstanding on the date of the consummation of the
Versum Merger (after giving effect to any repayment thereof on such date) and
(ii) the aggregate amount of such “Revolving Commitments” in effect on the date
of the consummation of the Versum Merger (after giving effect to any termination
thereof on such date) and (b) such Indebtedness qualifies as Permitted Pari
Passu Secured Indebtedness.

“Permitted Versum Existing Notes” means any Indebtedness of the Borrower and/or
any Guarantor Subsidiary under the Versum Existing Notes; provided that (a) the
aggregate principal amount of all such Indebtedness at any time outstanding
shall not exceed the lesser of (i) the aggregate principal amount of the Versum
Existing Notes outstanding on the Amendment No. 1 Effective Date and (ii) the
aggregate principal amount of the Versum Existing Notes outstanding on the date
of the consummation of the Versum Merger (after giving effect to any redemption
thereof on such date) and (b) such Indebtedness qualifies as Permitted Unsecured
Indebtedness.

 

57



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.

“Platform” means IntraLinks/IntraAgency, SyndTrak or another similar website or
other information platform.

“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of the date hereof, among the Credit Parties and the Collateral Agent, together
with all supplements thereto.

“Post-Closing Letter Agreement” means the Post-Closing Letter Agreement dated as
of the date hereof, among the Borrower, the Administrative Agent and the
Collateral Agent.

“Previously Absent Financial Maintenance Covenant” means, at any time, (a) any
financial maintenance covenant that is not included in this Agreement at such
time and (b) any financial maintenance covenant that is included in this
Agreement at such time but has covenant levels or effectiveness triggers that
are more restrictive on the Borrower and the Restricted Subsidiaries than the
covenant levels or effectiveness triggers set forth in this Agreement at such
time.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 70% of the nation’s 10 largest
banks), as in effect from time to time. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Any Agent and any Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

“Private Lenders” means Lenders that wish to receive Private-Side Information.

“Private-Side Information” means any information with respect to the Borrower
and its Subsidiaries that is not Public-Side Information.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to any Pro Forma Event, that such Pro Forma Event and the following
transactions in connection therewith (to the extent applicable) shall be deemed
to have occurred as of the first day of the applicable period of measurement for
the applicable covenant or requirement: (a) historical income statement items
(whether positive or negative) attributable to the property or Person, if any,
subject to such Pro Forma Event, (i) in the case of a Disposition of a business
unit, division, product line or line of business of the Borrower or a Restricted
Subsidiary, a Disposition that otherwise results in a Restricted Subsidiary
ceasing to be a Subsidiary or a designation of a Subsidiary as an Unrestricted
Subsidiary, shall be excluded, and (ii) in the case of an Acquisition by the
Borrower or a Restricted Subsidiary, whether by merger, consolidation or
otherwise, or any other Investment that results in a Person becoming a
Restricted Subsidiary or a designation of a Subsidiary as a Restricted
Subsidiary, shall be included, (b) any repayment,

 

58



--------------------------------------------------------------------------------

“Specified Permitted Indebtedness Documentation Requirements” means, with
respect to any Indebtedness, the requirements that the terms of such
Indebtedness (except with respect to Effective Yield and components thereof,
fees, lien priority, prepayment or redemption terms (including “no call” terms
and other restrictions thereunder) and premiums) are, when taken as a whole,
either (a) not materially more favorable to the lenders or holders providing
such Indebtedness than those applicable under this Agreement when taken as a
whole (other than terms benefitting such lenders or holders (i) where this
Agreement is amended to include such beneficial terms for the benefit of all
Lenders or (ii) applicable only to periods after the latest Maturity Date in
effect at the time of incurrence of such Indebtedness) or (b) otherwise on
current market terms for such type of Indebtedness; provided that a certificate
of an Authorized Officer of the Borrower delivered to the Administrative Agent
at least five Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this definition shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Borrower in writing within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)); provided further that such
Indebtedness shall not include any Previously Absent Financial Maintenance
Covenant unless such Previously Absent Financial Maintenance Covenant applies
only to periods after the latest Maturity Date in effect at the time of
incurrence of such Indebtedness or this Agreement is amended to include such
Previously Absent Financial Maintenance Covenant for the benefit of all Lenders.
Notwithstanding the foregoing, the terms and conditions of the Versum Existing
Credit Agreement, the Versum Existing Notes and the Versum Existing Indentures,
in each case, as in effect on the Amendment No. 1 Effective Date, shall be
deemed to satisfy the Specified Permitted Indebtedness Documentation
Requirements.

“Standard Letter of Credit Practice” means, for any Issuing Bank, any domestic
or foreign law or letter of credit practices applicable in the city in which
such Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is contractually subordinated in right of payment to any other Indebtedness
of such Person.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with GAAP as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned,

 

67



--------------------------------------------------------------------------------

redesignation satisfies the requirements set forth in this paragraph; provided
that (a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence, at the time of such
redesignation, of any Indebtedness, Liens and Investments of such Subsidiary
existing at such time and (c) such Subsidiary shall have been or will promptly
be designated a “restricted subsidiary” (or otherwise be subject to the
covenants) under any Permitted Credit Agreement Refinancing Indebtedness and any
Permitted Incremental Equivalent Indebtedness.

Notwithstanding anything in this Agreement or any other Credit Document to the
contrary, nothing shall restrict or prohibit (a) the formation of an Escrow
Subsidiary and (b) the holding by any Escrow Subsidiary of any Escrow Funds in
any Escrow Account and the granting by any Escrow Subsidiary of, or the
existence of, any Liens on any Escrow Account, the Escrow Funds or any
documentation relating thereto, in each case, in favor of any Escrow Agent (or
its designee).

“Unrestricted Subsidiary Reconciliation Statement” means, with respect to any
balance sheet or statement of operations, comprehensive income, equity or cash
flows of the Borrower, such financial statement (in substantially the same form)
prepared on the basis of consolidating the accounts of the Borrower and the
Restricted Subsidiaries and treating Unrestricted Subsidiaries as if they were
not consolidated with the Borrower and otherwise eliminating all accounts of
Unrestricted Subsidiaries, together with an explanation of reconciliation
adjustments in reasonable detail.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“US Tax Compliance Certificate” as defined in Section 2.19(g)(ii)(B)(3).

“Versum” means Versum Materials, Inc., a Delaware corporation.

“Versum Existing Credit Agreement” means that certain Credit Agreement dated as
of September 30, 2016, among Versum, the lenders party thereto and Citibank,
N.A., as administrative agent and collateral agent, as amended by that certain
First Amendment thereto, dated as of October 10, 2017, that certain Second
Amendment thereto, dated as of February 8, 2019.

“Versum Existing Indenture” means that certain Indenture dated as of
September 30, 2016, among Versum, the guarantors party thereto and Wells Fargo
Bank, National Association, as trustee.

“Versum Existing Notes” means the 5.500% Senior Notes due 2024 issued by Versum
pursuant to the Versum Existing Indenture on September 30, 2016.

“Versum Merger” means the merger of Versum with and into the Borrower, with the
Borrower surviving the merger, pursuant to the Versum Merger Agreement.

 

71



--------------------------------------------------------------------------------

“Versum Merger Agreement” means that certain Agreement and Plan of Merger dated
as of January 27, 2019, between the Borrower and Versum.

“wholly owned”, when used in reference to a Subsidiary of any Person, means that
all the Equity Interests in such Subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned Subsidiary of such Person or any
combination thereof.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2. Accounting Terms; Certain Calculations. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be construed in conformity with GAAP as in effect from time to time;
provided that (i) if the Borrower, by notice to the Administrative Agent, shall
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent or the Requisite
Lenders, by notice to the Borrower, shall request an amendment to any provision
hereof for such purpose) (in each case, other than as a result of the adoption
of the Accounting Standards Update, Leases (Topic 842)), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, it being agreed that the Lenders and the Borrower shall
negotiate in good faith such amendment, and (ii) notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to (A) any election under
Financial Accounting Standards Board Accounting Standards Codification 825-
10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) (and related interpretations) to
value any Indebtedness or other liabilities of the Borrower or any Restricted
Subsidiary at “fair value”, as defined therein and (B) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. It is understood and agreed that when any term of an accounting
or financial nature refers to a determination being made on a “consolidated
basis”, when such reference is made with respect to the Borrower and the
Restricted Subsidiaries (or any Restricted Subsidiary and its Restricted
Subsidiaries), such determination shall exclude from such consolidation the
accounts of the Unrestricted Subsidiaries.

(b) Notwithstanding anything to the contrary contained herein, for purposes of
determining compliance with any test or covenant contained in this Agreement,
the Secured Net

 

72



--------------------------------------------------------------------------------

undertaken under any “ratio-based” basket set forth in such Section if such item
(or such portion thereof) would, using the figures as of the end of or for the
most recently ended Test Period, be permitted under the applicable “ratio-
based” basket; provided that, in the case of Sections 6.1 and 6.2, any such
reclassification shall be subject to the limitations set forth in the proviso to
the immediately preceding sentence.

(e) Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (including any such requirement that is to be
determined on a Pro Forma Basis) (i) compliance with any financial ratio or test
(including Section 6.7), any Secured Net Leverage Ratio test or any Total Net
Leverage Ratio test) and/or any cap expressed as a percentage of Consolidated
Adjusted EBITDA or Consolidated Total Assets or (ii) the absence of any Default
or Event of Default (or any type of Default or Event of Default) as a condition
to the consummation or making of any Limited Conditionality Transaction (or, in
each case, any incurrence of any Indebtedness in connection therewith, including
any Incremental Loans) (but, for the avoidance of doubt, not for purposes of
determining whether the Borrower has actually complied with Section 6.7 itself),
the determination of whether the relevant condition is satisfied may be made, at
the election of the Borrower, (A) in the case of any Acquisition or other
Investment, at the time of (or on the basis of the financial statements for the
most recently ended Test Period at the time of) either (x) the execution of the
definitive agreement with respect to such Acquisition or Investment or (y) the
consummation of such Acquisition or Investment, (B) in the case of any
Disposition, at the time of (or on the basis of the financial statements for the
most recently ended Test Period at the time of) either (x) the execution of the
definitive agreement with respect to such Disposition or (y) the consummation of
such Disposition and (C) in the case of any Restricted Junior Payment
constituting a Limited Conditionality Transaction, at the time of (or on the
basis of the financial statements for the most recently ended Test Period at the
time of) (x) delivery of irrevocable (which may be conditional) notice with
respect to such Restricted Junior Payment or (y) the making of such Restricted
Junior Payment, in each case, after giving effect to the relevant Acquisition,
Investment, Disposition and/or Restricted Junior Payment on a Pro Forma Basis.
If the Borrower has exercised its election to apply clause (A)(x), (B)(x) or
(C)(x) above in connection with any Limited Conditionality Transaction, then, in
connection with any subsequent calculation of financial ratios or tests (but,
for the avoidance of doubt, not for purposes of determining whether the Borrower
has actually complied with Section 6.7 itself nor for purposes of determining
the “Applicable ECF Percentage”, “Applicable Rate” or “Commitment Fee Rate”) on
or following the relevant date referred to in such applicable clause and prior
to the earlier of (1) the date on which such Limited Conditionality Transaction
is consummated and (2) the date that the definitive agreement for such Limited
Conditionality Transaction is terminated or expires without consummation of such
Limited Conditionality Transaction, any such financial ratios or tests shall be
calculated on a Pro Forma Basis assuming such Limited Conditionality Transaction
and the other transactions in connection therewith (including any incurrence of
any Indebtedness in connection therewith, including any Incremental Loans) have
been consummated. In connection with any calculation of financial ratios or
tests (but not for purposes of determining whether the Borrower has actually
complied with Section 6.7 itself nor for purposes of determining the “Applicable
ECF Percentage”, “Applicable Rate” or “Commitment Fee Rate”) on or following the
Amendment No. 1 Effective Date and prior to the earlier of (1) the date on which
the Versum Merger is consummated and (2) the date that the Versum Merger
Agreement is

 

74



--------------------------------------------------------------------------------

terminated in accordance with its terms or expires without the consummation of
the Versum Merger, any such ratios or tests shall be calculated on a Pro Forma
Basis assuming that the Versum Merger and the other transactions in connection
therewith (including any incurrence (including by way of assumption) of any
Indebtedness in connection therewith, including any Incremental Loans, any
Permitted Versum Existing Credit Agreement Indebtedness (solely for this
purpose, assuming that the aggregate amount of the “Revolving Commitments”
under, and as defined in, the Versum Existing Credit Agreement shall have been
funded) and/or any Permitted Versum Existing Notes) have been consummated.

(f) For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including Section 6.7, any Secured Net Leverage Ratio test or any Total Net
Leverage Ratio test and/or the amount of Consolidated Adjusted EBITDA or
Consolidated Total Assets), such financial ratio or test shall be calculated at
the time such action is taken, such change is made, such transaction is
consummated or such event occurs, as the case may be (or, in each case, such
other time as is applicable thereto pursuant to Section 1.2(e)), and no Default
or Event of Default shall be deemed to have occurred solely as a result of a
subsequent change in such financial ratio or test.

1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Article, Section, Schedule or Exhibit
shall be to an Article or a Section of, or a Schedule or an Exhibit to, this
Agreement, unless otherwise specifically provided. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all real and
personal, tangible and intangible assets and properties, including Cash,
Securities, accounts and contract rights. The word “law” shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including
official rulings and interpretations thereunder having the force of law or with
which affected Persons customarily comply), and all judgments, orders, writs and
decrees, of all Governmental Authorities. Except as otherwise expressly provided
herein and unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this
Agreement and the other Credit Documents) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, (c) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (subject to any restrictions on assignment
set forth herein) and, in the case of any Governmental Authority or any
self-regulating entity, any other Governmental Authority or entity that shall
have succeeded to any or all functions thereof, and (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof. Terms defined in the UCC as in effect in the State of New York on the
Closing Date and not

 

75



--------------------------------------------------------------------------------

proceeds thereof, such Refinancing Revolving Commitments or Refinancing
Revolving Commitments or Refinancing Term Loans shall be the sole Class of
Commitments or Term Loans, as the case may be, outstanding under this Agreement.
In the event any Refinancing Term Loans have the same terms as any existing
Class of Term Loans then outstanding or any Incremental Term Loans or
Extended/Modified Term Loans then substantially concurrently established (in
each case, disregarding any differences in original issue discount or upfront
fees if not affecting the fungibility thereof for US federal income tax
purposes), such Refinancing Term Loans may, at the election of the Borrower, be
treated as a single Class with such outstanding Term Loans or such Incremental
Term Loans or Extended/Modified Term Loans, and the scheduled Installments set
forth in Section 2.11 with respect to any such Class of Term Loans may be
increased to reflect scheduled amortization of such Refinancing Term Loans.

(c) The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the Borrower, each
Refinancing Lender providing such Refinancing Commitments, the Administrative
Agent and, in the case of Refinancing Revolving Commitments, as applicable, each
Issuing Bank; provided that no Refinancing Commitments shall become effective
unless (i) the Borrower shall have delivered to the Administrative Agent such
legal opinions, board resolutions, secretary’s certificates, officer’s
certificates, reaffirmation agreements and other documents as shall reasonably
be requested (consistent in all material respects with the documents delivered
under Section 3.1 on the Closing Date) by the Administrative Agent in connection
therewith, (ii) in the case of any Refinancing Revolving Commitments,
substantially concurrently with the effectiveness thereof, all the Revolving
Commitments then in effect shall be terminated and the Borrower shall make any
prepayment or deposit required to be made under Section 2.13(e) as a result
thereof and shall pay all interest on the amounts prepaid and all fees accrued
on the Revolving Commitments (it being understood, however, that any Letters of
Credit may continue to be outstanding under the Refinancing Revolving
Commitments, in each case on terms agreed by each applicable Issuing Bank and
specified in the applicable Refinancing Facility Agreement) and (iii) in the
case of any Refinancing Term Loan Commitments, (A) substantially concurrently
with the effectiveness thereof, the Borrower shall obtain Refinancing Term Loans
thereunder and shall repay or prepay then outstanding Term Borrowings of any
Class in an aggregate principal amount equal to the aggregate amount of such
Refinancing Term Loan Commitments (less the aggregate amount of accrued and
unpaid interest with respect to such outstanding Term Borrowings, any original
issue discount or upfront fees applicable to such Refinancing Term Loans and any
reasonable fees, premium and expenses relating to such refinancing) and (B) any
such prepayment of Term Borrowings of any Class shall be applied to reduce the
subsequent Installments to be made pursuant to Section 2.11 with respect to Term
Borrowings of such Class on a pro rata basis (in accordance with the principal
amounts of such Installments) and, in the case of a prepayment of Eurodollar
Rate Term Borrowings, shall be subject to Section 2.17(c). Each Refinancing
Facility Agreement may, without the consent of any Lender other than the
applicable Refinancing Lenders, effect such amendments to this Agreement and the
other Credit Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrower, to give effect to the provisions of this
Section 2.25, including any amendments necessary to treat the applicable
Refinancing Commitments and Refinancing Loans as a new Class of Commitments and
Loans hereunder (including for purposes of prepayments and voting (it being
agreed that such new Class of Commitments and Loans may be included in the

 

126



--------------------------------------------------------------------------------

applicable regulations of the Board of Governors or other applicable law. Each
such policy of insurance maintained by or on behalf of the Credit Parties shall
(beginning on the date that is 90 days after the Closing Date (oror, in the case
of any such policy of insurance maintained by any Credit Party that becomes a
Subsidiary as a result of the Versum Merger, the date that is 45 days after the
date of the consummation of the Versum Merger) (or, in each case, on such later
date as the Administrative Agent may agree to in writing)) (a) in the case of
liability insurance policies (other than workers’ compensation and other
policies for which such endorsements are not customary), name the Collateral
Agent, for the benefit of the Secured Parties, as an additional insured
thereunder and (b) in the case of business interruption and casualty insurance
policies, contain a mortgagee and a lender’s loss payable endorsement,
reasonably satisfactory in form and substance to the Collateral Agent, that
names the Collateral Agent, for the benefit of the Secured Parties, as a
mortgagee and lender loss payee thereunder, contain “not coinsurer” and
“non-vitiation” provisions reasonably satisfactory in form and substance to the
Collateral Agent and provide that it shall not be cancelled or not renewed
(i) by reason of nonpayment of premium upon not less than 10 days’ prior written
notice thereof by the insurer to the Collateral Agent (giving the Collateral
Agent the right to cure defaults in the payment of premiums) or (ii) for any
other reason upon not less than 30 days’ (or such shorter number of days as may
be agreed to by the Collateral Agent or as may be the maximum number of days
permitted by applicable law) prior written notice thereof by the insurer to the
Collateral Agent.

5.6. Books and Records; Inspections. The Borrower and each Restricted Subsidiary
will keep proper books of record and accounts in which entries in conformity in
all material respects with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities. The Borrower and each
Restricted Subsidiary will permit the Administrative Agent or any Lender
(pursuant to a request made through the Administrative Agent) (or their
authorized representatives) to visit and inspect any of its properties, to
examine, copy and make extracts from its financial and accounting records and to
discuss its business, operations, assets, liabilities (including contingent
liabilities) and financial condition with its officers and independent
registered public accounting firm, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested; provided that unless an Event of Default has occurred and is
continuing, such visits and inspections shall be limited to not more than one
visit and inspection (coordinated through the Administrative Agent) in any
Fiscal Year and such visit and inspection shall be at the expense of the
Borrower (it being agreed that during the continuance of an Event of Default,
such visits and inspections are not limited in number or otherwise by this
proviso and all such visits and inspections shall be at the expense of the
Borrower). The Administrative Agent and the Lenders conducting any such visit or
inspection shall give the Borrower a reasonable opportunity to participate in
any discussions with the Borrower’s independent registered public accounting
firm. Notwithstanding anything to the contrary in this Section 5.6, neither the
Borrower nor any Restricted Subsidiary will be required to disclose or permit
the inspection, examination, copying or discussion of any document, information
or other matter in respect of which disclosure to the Administrative Agent or
any Lender (or their respective designees) (i) is prohibited by applicable law
or any obligations of confidentiality binding upon the Borrower or any
Restricted Subsidiary or (ii) would result in a waiver of any attorney-client
privilege or attorney work product protection inuring to the Borrower or a
Restricted Subsidiary, provided

 

142



--------------------------------------------------------------------------------

(e) (i) Indebtedness of the Borrower or any Restricted Subsidiary (A) incurred
to finance the acquisition, construction, repair, replacement or improvement of
any fixed or capital assets of the Borrower or any Restricted Subsidiary,
including Capital Lease Obligations, provided that such Indebtedness is incurred
prior to or within 270 days after such acquisition or the completion of such
construction or improvement and the principal amount of such Indebtedness does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets, or (B) assumed in connection with the acquisition of any fixed
or capital assets of the Borrower or any Restricted Subsidiary, provided, in the
case of this clause (i), that at the time of incurrence or assumption of such
Indebtedness and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness then
outstanding under this clause (i), together with the aggregate principal amount
of Refinancing Indebtedness then outstanding under clause (ii) below, shall not
exceed the greater of (x) $180,000,000 and (y) 10% of Consolidated Total Assets
as of the last day of the then most recently ended Test Period; and (ii) any
Refinancing Indebtedness in respect of any Indebtedness permitted under clause
(i) above or under this clause (ii);

(f) (i) Indebtedness of any Person that becomes (other than as a result of a
redesignation of an Unrestricted Subsidiary) a Restricted Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Restricted Subsidiary in a transaction permitted hereunder) after the Closing
Date, or Indebtedness of any Person that is assumed after the Closing Date by
any Restricted Subsidiary in connection with an acquisition of assets by such
Restricted Subsidiary in an Acquisition permitted hereunder, provided that
(A) such Indebtedness exists at the time such Person becomes a Restricted
Subsidiary (or is so merged or consolidated) or such assets are acquired and is
not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary (or such merger or consolidation) or such assets being
acquired and (B) immediately after giving effect to the Borrower or any
Restricted Subsidiary becoming liable with respect to such Indebtedness (whether
as a result of such Person becoming a Restricted Subsidiary (or such merger or
consolidation) or such assumption), and after giving Pro Forma Effect thereto,
either (x) the Total Net Leverage Ratio, determined as of the last day of the
then most recently ended Test Period, shall not exceed 4.50:1.00 or (y) the
Total Net Leverage Ratio determined as of the last day of the then most recently
ended Test Period shall be no greater than the Total Net Leverage Ratio
determined as of such date but without giving Pro Forma Effect thereto, and
(ii) any Refinancing Indebtedness in respect of any Indebtedness permitted under
clause (i) above or under this clause (ii);

(g) Indebtedness of the Borrower or any Restricted Subsidiary in the form of
deferred purchase price of property, purchase price adjustments, earn-outs or
other arrangements representing Acquisition Consideration incurred in connection
with a Permitted Acquisition permitted hereunder;

(h) (i) Indebtedness of Restricted Subsidiaries that are not Credit Parties,
provided that at the time of incurrence of such Indebtedness and after giving
Pro Forma Effect thereto and the use of the proceeds thereof, the aggregate
principal amount of Indebtedness then outstanding under this clause (i),
together with the aggregate principal amount of Refinancing Indebtedness then
outstanding under clause (ii) below, shall not exceed the greater of
(x) $100,000,000 and (y) 5.5% of Consolidated Total Assets as of the last day of
the then most recently ended Test Period; and (ii) any Refinancing Indebtedness
in respect of any Indebtedness

 

146



--------------------------------------------------------------------------------

permitted under clause (i) above or under this clause (ii);(i) (i) Indebtedness
of the Borrower and the Restricted Subsidiaries that are not CFCs or CFC Holding
CompaniesCredit Parties, provided that at the time of incurrence of such
Indebtedness and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness then
outstanding under this clause (i), together with the aggregate principal amount
of Refinancing Indebtedness then outstanding under clause (ii) below, shall not
exceed the greater of (x) $100,000,000 and (y) 5.5% of Consolidated Total Assets
as of the last day of the then most recently ended Test Period; and (ii) any
Refinancing Indebtedness in respect of any Indebtedness permitted under clause
(i) above or under this clause (ii);

(i) (i) Indebtedness of the Borrower and the Restricted Subsidiaries that are
not CFCs or CFC Holding Companies, provided that at the time of incurrence of
such Indebtedness and after giving Pro Forma Effect thereto and the use of the
proceeds thereof, the aggregate principal amount of Indebtedness then
outstanding under this clause (i), together with the aggregate principal amount
of Refinancing Indebtedness then outstanding under clause (ii) below, shall not
exceed the greater of (x) $100,000,000 and (y) 5.5% of Consolidated Total Assets
as of the last day of the then most recently ended Test Period; and (ii) any
Refinancing Indebtedness in respect of any Indebtedness permitted under clause
(i) above or under this clause (ii);

(j) (i) Permitted Pari Passu Secured Indebtedness (including Permitted Versum
Existing Credit Agreement Indebtedness), Permitted Junior Lien Secured
Indebtedness and Permitted Unsecured Indebtedness, (including Permitted Versum
Existing Notes); provided that (A) the aggregate amount of Indebtedness incurred
under this clause (i) on any date shall not exceed the Incremental Amount as of
such date, (B) the stated final maturity of any such Indebtedness shall not be
earlier than the latest Maturity Date in effect as of the date of the incurrence
thereof, (C) the weighted average life to maturity of any such Indebtedness
shall be no shorter than the longest remaining weighted average life to maturity
of any Class of Term Loans outstanding as of the date of the incurrence thereof
(and, for purposes of determining the weighted average life to maturity of such
Class of Term Loans, the effects of any prepayments made prior to the date of
the determination shall be disregarded), (D) any such Permitted Pari Passu
Secured Indebtedness in the form of loans (other than loans under any bridge or
other interim credit facility referred to below) incurred on or prior to the
date that is 12 months after the Closing Date shall be subject to the
requirements set forth in clause (v) of Section 2.23(b), mutatis mutandis, and
(E) such Indebtedness satisfies the Specified Permitted Indebtedness
Documentation Requirements; provided, however, that clauses (A), (B) and
(C) above shall not apply to the Permitted Versum Existing Credit Agreement
Indebtedness and the Permited Versum Existing Notes; provided further that such
Indebtedness may be incurred in the form of a bridge or other interim credit
facility intended to be extended, renewed or refinanced with Long-Term
Indebtedness (and such bridge or other interim credit facility shall be deemed
to satisfy clauses (B) and (C) above so long as (x) such credit facility
includes customary “rollover” provisions that are subject to no conditions
precedent other than (I) the occurrence of the date specified for the “rollover”
and (II) that no payment or bankruptcy event of default shall have occurred and
be continuing and (y) assuming such credit facility were to be extended pursuant
to such “rollover” provisions, such extended credit facility would comply with
clauses (B) and (C) above); and (ii) any Refinancing Indebtedness in respect of
any Indebtedness permitted under clause (i) above or under this clause (ii);

 

147



--------------------------------------------------------------------------------

Indebtedness permitted by Section 6.1(e) or 6.1(s) or governing Liens permitted
by Section 6.2(k) or 6.2(n) or by clause (c), (d), (j), (q) or (r) of the
definition of “Permitted Encumbrances”, provided that such restrictions and
conditions apply only to the assets securing such Indebtedness or subject to
such Liens, (e) restrictions and conditions imposed by agreements relating to
Indebtedness permitted by Section 6.1(f), provided that such restrictions and
conditions apply only to Persons that are permitted under such Section to be
obligors in respect of such Indebtedness and are not less favorable to the
Lenders than the restrictions and conditions imposed by such Indebtedness (or,
in the case of any Refinancing Indebtedness, by the applicable Original
Indebtedness) at the time such Indebtedness first became subject to Section 6.1,
(f) in connection with the sale of any Equity Interests in a Subsidiary or any
other assets, customary restrictions and conditions contained in agreements
relating to such sale pending the completion thereof, provided that such
restrictions and conditions apply only to the Subsidiary or the other assets to
be sold and such sale is permitted under Section 6.8, (g) restrictions and
conditions imposed by any agreement or document governing Indebtedness of any
Restricted Subsidiary that is not, and is not required to become, a Credit Party
hereunder, provided that such restrictions and conditions apply only to such
Restricted Subsidiary, (h) restrictions and conditions imposed by customary
provisions in leases, licenses and other agreements restricting the assignment
thereof or, in the case of any lease or license, permitting to exist any Lien on
the assets leased or licensed thereunder, (i) restrictions on cash or deposits
or net worth covenants imposed by customers, suppliers or landlords under
agreements entered into in the ordinary course of business, (j) customary
restrictions in respect of Intellectual Property contained in licenses or
sublicenses of, or other grants of rights to use or exploit, such Intellectual
Property, (k) restrictions and conditions contained in any Permitted Senior
Notes Indebtedness Document as in effect on the Closing Date and amendments,
modifications, extensions and renewals thereof, provided, in each case, that the
scope of any such restriction or condition shall not have been expanded as a
result thereof, and (l (l) restrictions and conditions contained in the Versum
Existing Credit Agreement and any Permitted Incremental Equivalent Indebtedness
Documents relating thereto, in each case, as in effect on the Amendment No. 1
Effective Date and amendments, modifications, extensions and renewals thereof,
provided, in each case, that the scope of any such restriction or condition
shall not have been expanded as a result thereof, (m) restrictions and
conditions contained in the Versum Existing Notes and the Versum Existing
Indenture, in each case, as in effect on the Amendment No. 1 Effective Date and
amendments, modifications, extensions and renewals thereof, provided, in each
case, that the scope of any such restriction or condition shall not have been
expanded as a result thereof, and (n) restrictions and conditions contained in
any agreement or instrument evidencing or governing any Indebtedness permitted
by Sections 6.1(i), 6.1(j), 6.1(k), 6.1(l) or 6.1(u) to the extent, in the good
faith judgment of the Borrower, such restrictions and conditions are on
customary market terms for Indebtedness of such type and so long as the Borrower
has determined in good faith that such restrictions and conditions would not
reasonably be expected to impair in any material respect the ability of the
Credit Parties to meet their obligations under the Credit Documents.

6.4. Restricted Junior Payments. Neither the Borrower nor any Restricted
Subsidiary will declare or pay or make, directly or indirectly, any Restricted
Junior Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

153



--------------------------------------------------------------------------------

and Section 6.8 (other than in reliance on Section 6.8(b)(i)(D)) (it being
understood that this clause (g) may be relied on to consummate any transaction
that is technically subject to this Section 6.4 but is intended to be restricted
primarily by any such other Section, but may not be relied on to consummate any
transaction that is intended to be restricted primarily by this Section 6.4);

(i) the Borrower and the Restricted Subsidiaries may make regularly scheduled
interest and principal payments as and when due in respect of any Junior
Indebtedness (including any “AHYDO catch-up payment” with respect to, and
required by the terms of, any indebtedness of the Borrower or any Restricted
Subsidiary), other than payments in respect of Subordinated Indebtedness
prohibited by the subordination provisions thereof;

(j) the Borrower and the Restricted Subsidiaries may refinance Junior
Indebtedness with the proceeds of other Indebtedness to the extent permitted
under Section 6.1;

(k) the Borrower and the Restricted Subsidiaries may make payments of or in
respect of Junior Indebtedness made solely with Equity Interests in the Borrower
(other than Disqualified Equity Interests);

(l) so long as no Default or Event of Default shall have occurred and be
continuing, (i) the Borrower may declare and pay dividends or other
distributions with respect to its common stock, provided that the aggregate
amount of such dividends or distributions made in reliance on this clause (l)(i)
during any Fiscal Year shall not exceed $40,000,000,(A) for any Fiscal Year
ended prior to the consummation of the Versum Merger, $40,000,000 and (B) for
any Fiscal Year ended on or after the consummation of the Versum Merger,
$80,000,000, and (ii) the Borrower may repurchase common stock in the Borrower,
provided that the aggregate amount of Restricted Junior Payments made in
reliance on this clause (l)(ii) during any Fiscal Year shall not exceed
$40,000,000;

(m) the Borrower and the Restricted Subsidiaries may make additional Restricted
Junior Payments, provided that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (ii) the amount of any
such Restricted Junior Payment shall not exceed the Available Basket Amount at
the time such Restricted Junior Payment is made; and

(n) the Borrower and the Restricted Subsidiaries may make additional Restricted
Junior Payments, provided that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (ii) immediately after
giving effect to the making thereof on a Pro Forma Basis (including any related
incurrence of Indebtedness), the Total Net Leverage Ratio, determined as of the
last day of the then most recently ended Test Period, shall not exceed
2.00:1.00.

6.5. Restrictions on Subsidiary Distributions. Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon the ability of any Restricted Subsidiary (a) to pay dividends
or make other distributions on its Equity Interests owned by the Borrower or any
Restricted Subsidiary, (b) to repay or prepay any

 

155



--------------------------------------------------------------------------------

scope of any such restriction or condition shall not have been expanded as a
result thereof, and (xii) restrictions and conditions contained in the Versum
Existing Credit Agreement and any Permitted Incremental Equivalent Indebtedness
Documents relating thereto, in each case, as in effect on the Amendment No. 1
Effective Date and amendments, modifications, extensions and renewals thereof,
provided, in each case, that the scope of any such restriction or condition
shall not have been expanded as a result thereof, (xiii) restrictions and
conditions contained in the Versum Existing Notes and the Versum Existing
Indenture, in each case, as in effect on the Amendment No. 1 Effective Date and
amendments, modifications, extensions and renewals thereof, provided, in each
case, that the scope of any such restriction or condition shall not have been
expanded as a result thereof and (xiv) restrictions and conditions contained in
any agreement or instrument evidencing or governing any Indebtedness permitted
pursuant to Section 6.1(i), 6.1(j), 6.1(k), 6.1(l) or 6.1(u) to the extent, in
the good faith judgment of the Borrower, such restrictions and conditions are on
customary market terms for Indebtedness of such type and so long as the Borrower
has determined in good faith that such restrictions and conditions would not
reasonably be expected to impair in any material respect the ability of the
Credit Parties to meet their obligations under the Credit Documents.

6.6. Investments. Neither the Borrower nor any Restricted Subsidiary will
purchase or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Restricted Subsidiary prior thereto), hold,
make or otherwise permit to exist any Investment in any other Person, or make
any Acquisition, except:

(a) Investments in Cash and Cash Equivalents and in assets that were Cash
Equivalents when such Investment was made;

(b) Investments existing (or that are made pursuant to legally binding written
commitments existing) on the Closing Date and, in each case, set forth on
Schedule 6.6, and any modification, replacement, renewal, reinvestment or
extension of any such Investment so long as the amount of any Investment
permitted pursuant to this clause (b) is not increased from the amount of such
Investment on the Closing Date except pursuant to the terms of such Investment
as of the Closing Date (as set forth on Schedule 6.6) or as otherwise permitted
by (and made in reliance on) another clause this Section 6.6;

(c) Investments by the Borrower or any Restricted Subsidiary in the Borrower or
any Restricted Subsidiary; provided that, in the case of any such Investment in
Restricted Subsidiaries, such investees are Restricted Subsidiaries prior to
such Investments (or such Equity Interests in a Restricted Subsidiary are held
as the result of a designation of an Unrestricted Subsidiary as a Restricted
Subsidiary);

(d) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
other monetary obligations of the Borrower or any other Restricted Subsidiary
(including any such Guarantees arising as a result of any such Person being a
joint and several co-applicant with respect to any letter of credit or letter of
guaranty); provided that a Restricted Subsidiary shall not Guarantee any
Permitted Senior Notes Indebtedness, any Permitted Credit Agreement Refinancing
Indebtedness, any Permitted Incremental Equivalent Indebtedness or any
Subordinated Indebtedness unless (i) such Restricted Subsidiary has Guaranteed
the Obligations

 

157



--------------------------------------------------------------------------------

6.12. Hedge Agreements. Neither the Borrower nor any Restricted Subsidiary will
enter into any Hedge Agreement, except (a) Hedge Agreements entered into to
hedge or mitigate risks to which the Borrower or any Restricted Subsidiary has
actual exposure (other than in respect of Equity Interests or Indebtedness of
the Borrower or any Restricted Subsidiary) and (b) Hedge Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Restricted Subsidiary.

6.13. Amendments or Waivers of Organizational Documents and Certain Agreements.
Neither the Borrower nor any Restricted Subsidiary will agree to any amendment,
restatement, supplement or other modification to, or waiver of any of its rights
under, (a) any agreement or instrument governing or evidencing any Junior
Indebtedness that is Material Indebtedness or (b) its Organizational Documents,
in each case, to the extent such amendment, modification or waiver could
reasonably be expected to be adverse in any material respect to the Lenders, it
being understood that (i) any Junior Indebtedness may be modified to permit any
extension or refinancing thereof to the extent otherwise permitted by this
Agreement. and (ii) the amendment and restatement of the certificate of
incorporation of the Borrower as contemplated by the Versum Merger Agreement as
in effect on the Amendment No. 1 Effective Date is not adverse in any material
respect to the Lenders.

6.14. Fiscal Year. Neither the Borrower nor any Restricted Subsidiary will
change its Fiscal Year to end on a date other than December 31; provided that
the Borrower may, upon written notice to the Administrative Agent, change its
Fiscal Year to end on any other date reasonably acceptable to the Administrative
Agent, in which case the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any amendments or other modifications
to this Agreement and the other Credit Documents that are necessary, in the
reasonable judgment of the Administrative Agent and the Borrower, to reflect
such change in Fiscal Year.

SECTION 7. GUARANTEE

7.1. Guarantee of the Obligations. The Guarantors jointly and severally hereby
irrevocably and unconditionally guarantee the due and punctual payment in full
of all Obligations when and as the same shall become due. In furtherance of the
foregoing, the Guarantors hereby jointly and severally agree that upon the
failure of the Borrower or any other Person to pay any of the Obligations when
and as the same shall become due, whether at stated maturity, by required
prepayment, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code or any similar provision of, or stay imposed under, any
other Debtor Relief Law), the Guarantors will upon demand pay, or cause to be
paid, in Cash, to the Administrative Agent, for the ratable benefit of Secured
Parties, an amount equal to the sum of all Obligations then due as aforesaid.

7.2. Indemnity by the Borrower; Contribution by the Guarantors. (a) In addition
to all such rights of indemnity and subrogation as any Guarantor Subsidiary may
have under applicable law (but subject to Section 7.5), the Borrower agrees that
(i) in the event a

 

164



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by the Borrower (i) to pay, when
due, any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise, (ii) to
pay, when due, any amount payable to the applicable Issuing Bank in
reimbursement of any drawing under any Letter of Credit or to deposit, when due,
any Cash Collateral required pursuant to Section 2.13(e) or 2.21 or (iii) to
pay, within five Business Days after the date due, any interest on any Loan or
any fee or any other amount due hereunder;

(b) Default in Other Agreements. (i) Failure by the Borrower or any Restricted
Subsidiary, after the expiration of any applicable grace period, to make any
payment that shall have become due and payable (whether of principal, interest
or otherwise) in respect of any Material Indebtedness, or (ii) any condition or
event shall occur that results in any Material Indebtedness becoming due, or
being required to be prepaid, repurchased, redeemed or defeased, prior to its
stated final maturity or, in the case of any Hedge Agreement, being terminated,
or that enables or permits the holder or holders of any Material Indebtedness or
any trustee or agent on its or their behalf, or, in the case of any Hedge
Agreement, the applicable counterparty, or in the case of any Permitted
Securitization, the applicable purchasers or lenders thereunder, with or without
the giving of notice but only after the expiration of any applicable grace
period, to cause such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its stated
maturity or, in the case of any Hedge Agreement, to cause the termination
thereof; provided that, notwithstanding the foregoing, this clause (b) shall not
apply to (A) any secured Indebtedness becoming due as a result of the voluntary
sale or transfer of the assets securing such Indebtedness, (B) any Indebtedness
becoming due as a result of a voluntary refinancing thereof permitted under
Section 6.1, (C) any Indebtedness becoming due as a result of a voluntary (or,
to the extent permitted by Section 2.14(c) or, in the case of Permitted Pari
Passu Secured Indebtedness, Sections 2.13(a), 2.13(b) or 2.13(d) in the case of
customary “asset sale sweeps”, “casualty/condemnation sweeps” or “excess cash
flow sweeps”, mandatory) prepayment, repurchase, redemption or defeasance
thereof permitted hereunder or (D) any Indebtedness becoming due or being
required to be prepaid, repurchased, redeemed or defeased, prior to its stated
maturity, in each case, as a result of a Special Mandatory
Redemption/Prepayment;

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.5, 5.1(f)(i), 5.2 (with
respect to the existence of the Borrower only) or 6; provided that,
notwithstanding the foregoing, any breach of the Financial Covenant will not
constitute an Event of Default under this Section 8.1(c) with respect to any
Term Loans or any Term Lenders until and unless the Revolving Loans shall have
been declared to be due and payable, and the Revolving Commitments shall have
been terminated, in each case, as set forth below in this Section 8;

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by or on behalf of any Credit Party in
any Credit

 

171



--------------------------------------------------------------------------------

Subsidiaries under any Permitted Credit Agreement Refinancing Indebtedness or
any Permitted Incremental Equivalent Indebtedness may be secured by Liens on
assets of the Borrower and the Guarantor Subsidiaries that constitute Collateral
and that the relative Lien priority and other creditor rights of the Secured
Parties and the secured parties under any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness will be set
forth in the applicable Permitted Intercreditor Agreement. Each of the Lenders
and the other Secured Parties hereby irrevocably authorizes and directs the
Administrative Agent and the Collateral Agent to execute and deliver, in each
case on behalf of such Secured Party and without any further consent,
authorization or other action by such Secured Party, from time to time upon the
request of the Borrower, in connection with the establishment, incurrence,
amendment, refinancing or replacement of any Permitted Credit Agreement
Refinancing Indebtedness or any Permitted Incremental Equivalent Indebtedness
(including any Permitted Versum Existing Credit Agreement Indebtedness), any
Permitted Intercreditor Agreement (it being understood that the Administrative
Agent and the Collateral Agent are hereby authorized and directed to determine
the terms and conditions of any such Permitted Intercreditor Agreement as
contemplated by the definition of the terms “Junior Lien Intercreditor
Agreement” and “Pari Passu Intercreditor Agreement”) and any documents relating
thereto.

(b) Each of the Lenders and the other Secured Parties hereby irrevocably
(i) consents to the treatment of Liens to be provided for under any Permitted
Intercreditor Agreement, (ii) agrees that, upon the execution and delivery
thereof, such Secured Party will be bound by the provisions of any Permitted
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of any Permitted Intercreditor Agreement,
(iii) agrees that no Secured Party shall have any right of action whatsoever
against the Administrative Agent or any Collateral Agent as a result of any
action taken by the Administrative Agent or the Collateral Agent pursuant to
this Section 10.24 or in accordance with the terms of any Permitted
Intercreditor Agreement, (iv) authorizes and directs the Administrative Agent
and the Collateral Agent to carry out the provisions and intent of each such
document and (v) authorizes and directs the Administrative Agent and the
Collateral Agent to take such actions as shall be required to release Liens on
the Collateral in accordance with the terms of any Permitted Intercreditor
Agreement.

(c) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Permitted Intercreditor
Agreement that the Borrower may from time to time request and that are
reasonably acceptable to the Administrative Agent (i) to give effect to any
establishment, incurrence, amendment, extension, renewal, refinancing or
replacement of any Obligations, any Permitted Credit Agreement Refinancing
Indebtedness or any Permitted Incremental Equivalent Indebtedness, (ii) to
confirm for any party that such Permitted Intercreditor Agreement is effective
and binding upon the Administrative Agent and the Collateral Agent on behalf of
the Secured Parties or (iii) to effect any other amendment, supplement or
modification so long as the resulting agreement would constitute a Permitted
Intercreditor Agreement if executed at such time as a new agreement.

 

207



--------------------------------------------------------------------------------

(d) Each of the Lenders and the other Secured Parties hereby irrevocably further
authorizes and directs the Administrative Agent and the Collateral Agent to
execute and deliver, in each case on behalf of such Secured Party and without
any further consent, authorization or other action by such Secured Party, any
amendments, supplements or other modifications of any Collateral Document to add
or remove any legend that may be required pursuant to any Permitted
Intercreditor Agreement.

(e) Each of the Administrative Agent and the Collateral Agent shall have the
benefit of the provisions of Sections 9, 10.2 and 10.3 with respect to all
actions taken by it pursuant to this Section 10.24 or in accordance with the
terms of any Permitted Intercreditor Agreement to the full extent thereof.

(f) The provisions of this Section 10.24 are intended as an inducement to the
secured parties under any Permitted Credit Agreement Refinancing Indebtedness or
Permitted Incremental Equivalent Indebtedness to extend credit to the Borrower
thereunder and such secured parties are intended third party beneficiaries of
such provisions.

10.25. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank]

 

208



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

ENTEGRIS, INC.,

By:

 

 

 

Name:

 

Title:

GUARANTOR SUBSIDIARIES:

ENTEGRIS PACIFIC LTD.,

By:

 

 

 

Name:

 

Title:

ENTEGRIS PROFESSIONAL SOLUTIONS, INC.,

By:

 

 

 

Name:

 

Title:

ENTEGRIS SPECIALTY MATERIALS, LLC,

By:

 

 

 

Name:

 

Title:

POCO GRAPHITE, INC.,

By:

 

 

 

Name:

 

Title:

 

209



--------------------------------------------------------------------------------

ENTEGRIS INTERNATIONAL HOLDINGS, INC.,

By:

 

 

 

Name:

 

Title:

ENTEGRIS INTERNATIONAL HOLDINGS IV LLC,

By:

 

 

 

Name:

 

Title:

ENTEGRIS INTERNATIONAL HOLDINGS V LLC,

By:

 

 

 

Name:

 

Title:

ENTEGRIS TAIWAN HOLDINGS, INC.,

By:

 

 

 

Name:

 

Title:

PURE GAS COLORADO, INC.,

By:

 

 

 

Name:

 

Title:

 

210



--------------------------------------------------------------------------------

SAES PURE GAS, INC.,

By:

 

 

 

Name:

 

Title:

GOLDMAN SACHS BANK USA, as

Administrative Agent, Collateral Agent and Lender,

By:

 

 

Authorized Signatory

 

211



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender,

By:

 

 

 

Name:

 

Title:

 

212



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender,

By:

 

 

 

Name:

 

Title:

 

213



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender,

By:

 

 

 

Name:

 

Title:

 

214



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender,

By:

 

 

 

Name:

 

Title:

 

215



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender,

By:

 

 

 

Name:

 

Title:

 

216



--------------------------------------------------------------------------------

EXHIBIT L

See attached.



--------------------------------------------------------------------------------

EXHIBIT L

 

 

[FORM OF] PARI PASSU INTERCREDITOR AGREEMENT

dated as of [    ],

among

GOLDMAN SACHS BANK USA,

as initial Entegris Credit Agreement Representative,

CITIBANK, N.A.,

as initial Versum Credit Agreement Representative,

and

EACH REPLACEMENT REPRESENTATIVE FROM TIME TO TIME PARTY HERETO,

as acknowledged and consented to by

ENTEGRIS, INC.

and

THE OTHER GRANTORS REFERRED TO HEREIN

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.01

 

Certain Defined Terms

     1  

SECTION 1.02

 

Rules of Interpretation

     8  

ARTICLE II. PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

     9  

SECTION 2.01

 

Priority of Claims

     9  

SECTION 2.02

 

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens

     11  

SECTION 2.03

 

No Interference; Payment Over; Exculpatory Provisions

     12  

SECTION 2.04

 

Automatic Release of Liens

     13  

SECTION 2.05

 

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

     14  

SECTION 2.06

 

Reinstatement

     15  

SECTION 2.07

 

Insurance

     15  

SECTION 2.08

 

Refinancings

     15  

SECTION 2.09

 

Gratuitous Bailee/Agent for Perfection

     16  

SECTION 2.10

 

Amendments to Pari Collateral Documents

     17  

SECTION 2.11

 

Similar Liens and Agreements

     17  

ARTICLE III. EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

     17  

ARTICLE IV. THE APPLICABLE REPRESENTATIVE

     18  

SECTION 4.01

 

Authority

     18  

SECTION 4.02

 

Power-of-Attorney

     19  

ARTICLE V. MISCELLANEOUS

     19  

SECTION 5.01

 

Integration/Conflicts

     19  



--------------------------------------------------------------------------------

SECTION 5.02

 

Effectiveness; Continuing Nature of this Agreement; Severability

     19  

SECTION 5.03

 

Amendments; Waivers

     20  

SECTION 5.04

 

Information Concerning Financial Condition of the Grantors and the Subsidiaries

     21  

SECTION 5.05

 

Submission to Jurisdiction; Certain Waivers

     21  

SECTION 5.06

 

WAIVER OF JURY TRIAL

     22  

SECTION 5.07

 

Notices

     22  

SECTION 5.08

 

Further Assurances

     23  

SECTION 5.09

 

Agency Capacities

     24  

SECTION 5.10

 

Governing Law

     24  

SECTION 5.11

 

Binding on Successors and Assigns

     24  

SECTION 5.12

 

Section Headings

     24  

SECTION 5.13

 

Counterparts

     24  

SECTION 5.14

 

Replacement Representative

     24  

SECTION 5.15

 

Authorization

     26  

SECTION 5.16

 

No Third Party Beneficiaries/Provisions Solely to Define Relative Rights

     26  

SECTION 5.17

 

No Indirect Actions

     26  

SECTION 5.18

 

Additional Grantors

     26  

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

  

-

  

Form of Designation

Exhibit B

  

-

  

Form of Joinder Agreement

Exhibit C

  

-

  

Form of Acknowledgment Supplement

 

iii



--------------------------------------------------------------------------------

This PARI PASSU INTERCREDITOR AGREEMENT dated as of [    ] (as amended, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among GOLDMAN SACHS BANK USA (“Goldman
Sachs”, and in its capacity as Collateral Agent under and as defined in the
Entegris Credit Agreement identified below and together with its successors in
such capacity, the “Entegris Credit Agreement Representative”), CITIBANK, N.A.
(“Citibank”, and in its capacity as Collateral Agent under and as defined in the
Versum Credit Agreement identified below and together with its successors in
such capacity, the “Versum Credit Agreement Representative”) and each
REPLACEMENT REPRESENTATIVE from time to time party hereto for the Pari Secured
Parties of the Series with respect to which it is acting in such capacity, and
is acknowledged and consented to by ENTEGRIS, INC., a Delaware corporation
(“Entegris”), and the other GRANTORS. Capitalized terms used in this Agreement
have the meanings assigned to them in Article I below.

Reference is made to (i) the Credit and Guaranty Agreement, dated as of
November 6, 2018, among Entegris, certain subsidiaries of Entegris party
thereto, the lenders party thereto and Goldman Sachs, as administrative and
collateral agent (including the schedules and exhibits thereto and as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Entegris Credit Agreement”) and (ii) the Credit Agreement, dated as of
September 30, 2016, among Versum Materials, Inc., a Delaware corporation
(“Versum”), the lenders party thereto and Citibank, as administrative agent,
collateral agent, swingline lender and an L/C issuer (including the schedules
and exhibits thereto and as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Versum Credit Agreement”).

In consideration of the mutual agreements herein contained and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Entegris Credit Agreement Representative (for itself and on
behalf of the Entegris Credit Agreement Secured Parties), the Versum Credit
Agreement Representative (for itself and on behalf of the Versum Credit
Agreement Secured Parties) and each Replacement Representative (in each case,
for itself and on behalf of the Pari Secured Parties of the applicable Series)
agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.01 Certain Defined Terms.

The following terms, which are defined in the UCC as in effect from time to time
in the State of New York, are used herein as so defined (and if defined in more
than one article of the UCC as in effect from time to time in the State of New
York, shall have the meaning specified in Article 9 thereof): Certificated
Security, Commodity Account, Commodity Contract, Deposit Account, Electronic
Chattel Paper, Instrument, Letter-of-Credit Right, Promissory Note, Securities
Account, Security Entitlement and Tangible Chattel Paper. As used in this
Agreement, the following terms have the meanings specified below:



--------------------------------------------------------------------------------

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Applicable Representative” means, with respect to any Shared Collateral,
(i) until the Non-Controlling Representative Enforcement Date with respect to
such Shared Collateral, the Controlling Representative and (ii) from and after
the Non-Controlling Representative Enforcement Date with respect to such Shared
Collateral, the Non-Controlling Representative.

“Applicable Secured Parties” means, at any time with respect to any Shared
Collateral, the Series of Pari Secured Parties whose Representative is the
Applicable Representative with respect to such Shared Collateral.

“Authorized Officer” means with respect to any Person, any individual holding
the position of chairman of the board (if an officer), chief executive officer,
chief financial officer, treasurer, corporate controller, director of treasury
operations, president, vice president (or the equivalent thereof) or general
counsel of such Person.

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Collateral” means any assets and properties subject to, or purported to be
subject to, Liens created pursuant to any Pari Collateral Documents to secure
any of the Pari Obligations and shall include any property or assets subject to
replacement Liens or adequate protection Liens in favor of any Pari Secured
Party.

“Control Collateral” means any Shared Collateral in the “control” (within the
meaning of Section 9-104, 9-105, 9-106, 9-107 or 8-106 of the UCC) of any
Representative (or its agents or bailees, other than the other Representative),
to the extent that control thereof perfects a Lien thereon under the UCC.
Control Collateral includes, without limitation, any Deposit Accounts,
Securities Accounts, Security Entitlements, Commodity Accounts, Commodity
Contracts, Letter-of-Credit Rights or Electronic Chattel Paper over which any
Representative (or its agents or bailees, other than the other Representative)
has “control” under the UCC.

“Controlling Representative” means, at any time, the Representative of the
Series of Pari Obligations that constitutes the larger outstanding principal
amount of any then outstanding Series of Pari Obligations. For purposes of this
definition, “principal amount” shall be deemed to include the maximum amount
that may be drawn under any outstanding Letters of Credit at such time; provided
that with respect to any Letter of Credit that, by its terms or the terms of any
other agreement or instrument relating thereto, provides for one or more
automatic increases in the maximum amount that may be drawn thereunder, the
principal amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

2



--------------------------------------------------------------------------------

“Declined Lien” has the meaning assigned to such term in Section 2.11.

“Designation” means a designation of a Replacement Entegris Credit Agreement or
a Replacement Versum Credit Agreement in substantially the form of Exhibit A
attached hereto.

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Series of Pari Obligations, the date on
which such Series of Pari Obligations is no longer secured by, or required to be
secured by, any Shared Collateral.

“Entegris Credit Agreement” has the meaning assigned to such term in the
introductory paragraphs of this Agreement and shall also include any Replacement
Entegris Credit Agreement.

“Entegris Credit Agreement Collateral Documents” means the Collateral Documents
(as defined in the Entegris Credit Agreement) and any other agreement, document
or instrument entered into for the purpose of granting a Lien to secure any
Entegris Credit Agreement Obligations or to perfect such Lien.

“Entegris Credit Agreement Documents” means the Entegris Credit Agreement, each
Entegris Credit Agreement Collateral Document and the other Credit Documents (as
defined in the Entegris Credit Agreement) and each of the other agreements,
documents and instruments providing for or evidencing any Entegris Credit
Agreement Obligation.

“Entegris Credit Agreement Obligations” means all “Obligations” as defined in
the Entegris Credit Agreement. To the extent that any interest, fees, expenses
or other charges (including, without limitation, Post-Petition Interest) to be
paid pursuant to the Entegris Credit Agreement Documents are disallowed by order
of any court, including, without limitation, by order of a court of competent
jurisdiction presiding over an Insolvency or Liquidation Proceeding, such
interest, fees, expenses and charges (including, without limitation,
Post-Petition Interest) shall, as between the Entegris Credit Agreement Secured
Parties and the Versum Credit Agreement Secured Parties, be deemed to continue
to accrue and be added to the amount to be calculated as the “Entegris Credit
Agreement Obligations”.

“Entegris Credit Agreement Representative” has the meaning assigned to such term
in the preamble hereto and shall include any Replacement Representative in
respect of the Replacement Entegris Credit Agreement.

 

3



--------------------------------------------------------------------------------

“Entegris Credit Agreement Secured Parties” means, collectively, the holders of
any Entegris Credit Agreement Obligations, including the “Secured Parties” as
defined in the Entegris Credit Agreement, and the Entegris Credit Agreement
Representative.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests.

“Event of Default” means an “Event of Default” (or similar term) as defined the
Entegris Credit Agreement or the Versum Credit Agreement, as applicable.

“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government
(including any supra-national body exercising such powers or functions, such as
the European Union or the European Central Bank).

“Grantors” means Entegris and each of its Subsidiaries that has granted a
security interest pursuant to any Pari Collateral Document to secure any Series
of Pari Obligations.

“Impairment” has the meaning assigned to such term in Section 2.01(b)(ii).

“Indebtedness” means any obligation that constitutes “Indebtedness” under the
Entegris Credit Agreement or the Versum Credit Agreement.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or Bankruptcy
Case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of its assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.

 

4



--------------------------------------------------------------------------------

“Intervening Creditor” has the meaning assigned to such term in
Section 2.01(b)(i).

“Joinder Agreement” means a document substantially in the form of Exhibit B
attached hereto required to be delivered by a Replacement Representative to the
other Representative pursuant to Section 5.14 in order to become a Replacement
Representative hereunder.

“Letter of Credit” has the meaning assigned to such term in the Entegris Credit
Agreement or the Versum Credit Agreement, as applicable, as in effect on the
date hereof.

“Lien” means any mortgage or deed of trust, charge, pledge, lien (statutory or
otherwise), privilege, security interest, assignment or transfer for security
purposes, easement, hypothecation, claim, preference, priority or other
encumbrance upon or with respect to any property or asset of any kind, whether
or not filed, recorded or otherwise perfected under applicable law.

“Non-Applicable Representative” means, at any time with respect to any Shared
Collateral, the Representative that is not the Applicable Representative with
respect to such Shared Collateral at such time.

“Non-Applicable Secured Parties” means, at any time with respect to any Shared
Collateral, the Pari Secured Parties that are not Applicable Secured Parties
with respect to such Shared Collateral at such time.

“Non-Controlling Representative” means, at any time, the Representative that is
not the Controlling Representative at such time.

“Non-Controlling Representative Enforcement Date” means, with respect to the
Non-Controlling Representative, the date that is 180 days after the occurrence
of both (i) an Event of Default (under and as defined in the Pari Documents
under which the Non-Controlling Representative is the Representative) and
(ii) the Controlling Representative’s receipt of written notice from the
Non-Controlling Representative certifying that (x) an Event of Default (under
and as defined in the Pari Documents under which the Non-Controlling
Representative is the Representative) has occurred and is continuing and (y) the
Pari Obligations of the Series with respect to which the Non-Controlling
Representative is the Representative are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Pari Document; provided that the Non-Controlling
Representative Enforcement Date shall be stayed and shall not occur and shall be
deemed not to have occurred with respect to any Shared Collateral (1) at any
time the Applicable Representative has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Grantor that has granted a security interest in such Shared Collateral is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

 

5



--------------------------------------------------------------------------------

“Pari Collateral Documents” means, collectively, (i) the Entegris Credit
Agreement Collateral Documents and (ii) the Versum Credit Agreement Collateral
Documents.

“Pari Documents” means, collectively, (i) the Entegris Credit Agreement
Documents and (ii) the Versum Credit Agreement Documents.

“Pari Obligations” means, collectively, (i) the Entegris Credit Agreement
Obligations and (ii) the Versum Credit Agreement Obligations.

“Pari Secured Parties” means, collectively, (i) the Entegris Credit Agreement
Secured Parties and (ii) the Versum Credit Agreement Secured Parties.

“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.

“Possessory Collateral” means any Shared Collateral in the possession of any
Representative (or its agents or bailees, other than the other Representative),
to the extent that possession thereof perfects a Lien thereon under the UCC.
Possessory Collateral includes, without limitation, any Certificated Securities,
Promissory Notes, Instruments and Tangible Chattel Paper, in each case,
delivered to or in the possession of any Representative (or its agents or
bailees, other than the other Representative) under the terms of the Pari
Collateral Documents.

“Post-Petition Interest” means interest, fees, expenses and other charges that,
pursuant to any Entegris Credit Agreement Document or any Versum Credit
Agreement Document, as applicable, continue to accrue after the commencement of
any Insolvency or Liquidation Proceeding, whether or not such interest, fees,
expenses and other charges are allowed or allowable under the Bankruptcy Law or
in any such Insolvency or Liquidation Proceeding.

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

“Refinance” means, in respect of any Indebtedness, to refinance, replace or
repay, or to issue other Indebtedness, whether of the same principal amount or
greater or lesser principal amount, in exchange or replacement for, such
Indebtedness. “Refinanced” and “Refinancing” shall have correlative meanings.

“Replacement Entegris Credit Agreement” means any loan or credit agreement that
(i) Refinances in full the Entegris Credit Agreement in accordance with
Section 2.08 so long as, after giving effect to such Refinancing, the agreement
that was the Entegris Credit Agreement immediately prior to such Refinancing is
no longer secured, or required to be secured, by any of the Collateral and
(ii) becomes the Entegris Credit Agreement hereunder by Designation as such
pursuant to Section 5.14.

 

6



--------------------------------------------------------------------------------

“Replacement Representative” means (i) in respect of any Replacement Entegris
Credit Agreement, the collateral agent or person serving in similar capacity
under the Replacement Entegris Credit Agreement (and in the event there shall be
more than one collateral agent or such person, all of them collectively acting
as a single representative) and (ii) in respect of any Replacement Versum Credit
Agreement, the collateral agent or person serving in similar capacity under the
Replacement Versum Credit Agreement (and in the event there shall be more than
one collateral agent or such person, all of them collectively acting as a single
representative).

“Replacement Versum Credit Agreement” means any loan or credit agreement that
(i) Refinances in full the Versum Credit Agreement in accordance with
Section 2.08 so long as, after giving effect to such Refinancing, the agreement
that was the Versum Credit Agreement immediately prior to such Refinancing is no
longer secured, or required to be secured, by any of the Collateral and
(ii) becomes the Versum Credit Agreement hereunder by Designation as such
pursuant to Section 5.14.

“Representative” means, at any time, (i) in the case of all or any portion of
the Entegris Credit Agreement Obligations or all or any subset of the Entegris
Credit Agreement Secured Parties, the Entegris Credit Agreement Representative
and (ii) in the case of all or any portion of the Versum Credit Agreement
Obligations or all or any subset of the Versum Credit Agreement Secured Parties,
the Versum Credit Agreement Representative.

“Series” means (a) with respect to the Pari Secured Parties, each of (i) the
Entegris Credit Agreement Secured Parties (in their capacities as such) and
(ii) the Versum Credit Agreement Secured Parties (in their capacities as such)
and (b) with respect to any Pari Obligations, each of (i) the Entegris Credit
Agreement Obligations and (ii) the Versum Credit Agreement Obligations.

“Shared Collateral” means, at any time, Collateral in which the holders of both
Series of Pari Obligations (or their respective Representatives on behalf of
such holders) hold, or purport to hold, or are required to hold pursuant to the
Pari Documents in respect of such Series, a valid security interest or Lien at
such time.

“Subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in conformity with United States generally accepted
accounting principles as in effect at such time as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more Subsidiaries of
the parent or by the parent and one or more Subsidiaries of the parent

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

7



--------------------------------------------------------------------------------

“Versum Credit Agreement” has the meaning assigned to such term in the
introductory paragraphs of this Agreement and shall also include any Replacement
Versum Credit Agreement.

“Versum Credit Agreement Collateral Documents” means the Collateral Documents
(as defined in the Versum Credit Agreement) and any other agreement, document or
instrument entered into for the purpose of granting a Lien to secure any Versum
Credit Agreement Obligations or to perfect such Lien.

“Versum Credit Agreement Documents” means the Versum Credit Agreement, each
Versum Credit Agreement Collateral Document and the other Loan Documents (as
defined in the Versum Credit Agreement) and each of the other agreements,
documents and instruments providing for or evidencing any Versum Credit
Agreement Obligation.

“Versum Credit Agreement Obligations” means all “Secured Obligations” as defined
in the Versum Credit Agreement. To the extent that any interest, fees, expenses
or other charges (including, without limitation, Post-Petition Interest) to be
paid pursuant to the Versum Credit Agreement Documents are disallowed by order
of any court, including, without limitation, by order of a court of competent
jurisdiction presiding over an Insolvency or Liquidation Proceeding, such
interest, fees, expenses and charges (including, without limitation,
Post-Petition Interest) shall, as between the Versum Credit Agreement Secured
Parties and the Entegris Credit Agreement Secured Parties, be deemed to continue
to accrue and be added to the amount to be calculated as the “Versum Credit
Agreement Obligations”.

“Versum Credit Agreement Representative” has the meaning assigned to such term
in the preamble hereto and shall include any Replacement Representative in
respect of the Replacement Versum Credit Agreement.

“Versum Credit Agreement Secured Parties” means, collectively, the holders of
any Versum Credit Agreement Obligations, including the “Secured Parties” as
defined in the Versum Credit Agreement, and the Versum Credit Agreement
Representative.

SECTION 1.02 Rules of Interpretation. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document (including any Pari Document) herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and

 

8



--------------------------------------------------------------------------------

“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections and Exhibits shall be construed to refer
to Articles and Sections of, and Exhibits to, this Agreement, and (e) any
reference to any statute, law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time.

ARTICLE II.

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Pari Documents to the contrary
notwithstanding (but subject to Sections 2.01(b) and 2.11(b)), if an Event of
Default has occurred and is continuing and (i) the Applicable Representative or
any Pari Secured Party is taking action to enforce rights in respect of any
Shared Collateral, (ii) any distribution (including any adequate protection
payment) is made in respect of any Shared Collateral in any Insolvency or
Liquidation Proceeding of any Grantor or (iii) any Pari Secured Party receives
any payment pursuant to any intercreditor agreement (other than this Agreement)
with respect to any Shared Collateral, THEN (A) the proceeds of any sale, other
disposition, collection or other liquidation of any Shared Collateral received
by any Pari Secured Party on account of such enforcement of rights, (B) the
proceeds of any such distribution and (C) any payment received by the Applicable
Representative or any Pari Secured Party pursuant to any such intercreditor
agreement with respect to such Shared Collateral (subject, in the case of any
such proceeds, distribution or payment, to the sentence immediately following
clause (iii) below) (all such proceeds, distributions and payments described in
the foregoing clauses (A) through (C) being collectively referred to as
“Proceeds”) shall, in each case, be applied by the Applicable Representative in
the following order:

(i) FIRST, to the payment of all amounts owing to each Representative (in its
capacity as such) secured by such Shared Collateral, including all reasonable
costs and expenses incurred by each such Representative (in its capacity as
such) in connection with such sale, other disposition, collection or liquidation
or otherwise in connection with this Agreement, any other Pari Document or any
of the Pari Obligations, including all court costs and the reasonable fees and
expenses of its agents and legal counsel, and any other reasonable costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Pari Document and all fees and indemnities owing to
such Representatives, ratably to each such Representative in accordance with the
amounts payable to it pursuant to this clause FIRST;

(ii) SECOND, subject to Sections 2.01(b) and 2.11(b), to the extent Proceeds
remain after the application pursuant to preceding clause (i), to each
Representative for the payment in full of the other Pari Obligations of each
Series secured by such Shared Collateral and, if the amount of such Proceeds are
insufficient to pay in full the Pari Obligations of each Series so secured, then
such Proceeds shall be allocated among the Representatives of each Series
secured by such Shared Collateral pro rata according to the amounts of such Pari
Obligations owing to each Representative and the other Pari Secured Parties of
such Series for distribution by such Representative in accordance with the
applicable Pari Documents; and

 

9



--------------------------------------------------------------------------------

(iii) THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns, or to whomever may be lawfully entitled to receive the same.

If, despite the provisions of this Section 2.01(a), any Pari Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Pari Obligations to which it is then entitled in accordance with
this Section 2.01(a), such Pari Secured Party shall hold such payment or
recovery in trust for the benefit of all Pari Secured Parties and shall promptly
transfer such payment or recovery to the Applicable Representative for
distribution in accordance with this Section 2.01(a).

(b) (i) Notwithstanding the foregoing, with respect to any Shared Collateral in
which a third party (other than a Pari Secured Party) has a lien or security
interest that is junior in priority to the security interest of any Series of
Pari Obligations but senior (as determined by appropriate legal proceedings in
the case of any dispute) to the security interest of the other Series of Pari
Obligations (such third party an “Intervening Creditor”), the value of any
Shared Collateral or Proceeds that are allocated to such Intervening Creditor
shall be deducted on a ratable basis solely from the Shared Collateral or
Proceeds to be distributed in respect of the Series of Pari Obligations with
respect to which such Impairment exists.

(ii) In furtherance of the foregoing and without limiting the provisions of
Section 2.03, it is the intention of the Pari Secured Parties of each Series
that the holders of Pari Obligations of such Series (and not the Pari Secured
Parties of the other Series) (A) bear the risk of any determination by a court
of competent jurisdiction that (x) any of the Pari Obligations of such Series
are unenforceable under applicable law or are subordinated to any other
obligations (other than the other Series of Pari Obligations), (y) any of the
Pari Obligations of such Series do not have a valid and perfected security
interest in any of the Collateral securing the other Series of Pari Obligations
and/or (z) any intervening security interest exists securing any other
obligations (other than the other Series of Pari Obligations) on a basis ranking
prior to the security interest of such Series of Pari Obligations but junior to
the security interest of the other Series of Pari Obligations and (B) not take
into account for purposes of this Agreement the existence of any Collateral for
any other Series of Pari Obligations that is not Shared Collateral (any such
condition referred to in the foregoing clauses (A) or (B) with respect to any
Series of Pari Obligations, an “Impairment” of such Series); provided that the
existence of a maximum claim with respect to any real property subject to a
mortgage that applies to all Pari Obligations shall not be deemed to be an
Impairment of any Series of Pari Obligations. In the event of any Impairment
with respect to any Series of Pari Obligations, the results of such Impairment
shall be borne solely by the holders of such Series of Pari Obligations, and the
rights of the holders of such Series of Pari Obligations

 

10



--------------------------------------------------------------------------------

(including, without limitation, the right to receive distributions in respect of
such Series of Pari Obligations pursuant to Section 2.01(a)) set forth herein
shall be modified to the extent necessary so that the effects of such Impairment
are borne solely by the holders of the Series of such Pari Obligations subject
to such Impairment. Additionally, in the event the Pari Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such Pari
Obligations or the Pari Documents governing such Pari Obligations shall refer to
such obligations or such documents as so modified.

(c) It is acknowledged that the Pari Obligations of any Series may, subject to
the limitations set forth in the then-existing Pari Documents and subject to any
limitations set forth in this Agreement, be increased, extended, renewed or
otherwise amended or modified from time to time, all without affecting the
priorities set forth in Section 2.01(a) or the provisions of this Agreement
defining the relative rights of the Pari Secured Parties of any Series. It is
further acknowledged that a portion of the Pari Obligations of each Series
represents, or may in the future represent, debt that is revolving in nature and
that the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently re-borrowed, all without affecting
the priorities set forth in Section 2.01(a) or the provisions of this Agreement
defining the relative rights of the Pari Secured Parties of such Series.

(d) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Pari Obligations granted on
the Shared Collateral and notwithstanding any provision of the UCC, or any other
applicable law or the Pari Documents or any defect or deficiencies in the Liens
securing the Pari Obligations of any Series or any other circumstance whatsoever
(but, in each case, subject to Sections 2.01(b) and 2.11(b)), each Pari Secured
Party hereby agrees that the Liens securing each Series of Pari Obligations on
any Shared Collateral shall in all cases be of equal priority.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) Notwithstanding Section 2.01, (i) only the Applicable Representative (or any
Person authorized by it) shall act or refrain from acting with respect to Shared
Collateral (including with respect to any other intercreditor agreement with
respect to any Shared Collateral), (ii) the Applicable Representative shall not
follow any instructions with respect to such Shared Collateral (including with
respect to any other intercreditor agreement with respect to any Shared
Collateral) from the Non-Applicable Representative or any other Pari Secured
Party (other than the Applicable Representative) and (iii) no Pari Secured Party
(other than the Applicable Representative) shall or shall instruct any
Representative to, and no Representative that is not the Applicable
Representative shall, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, exercise any right, remedy or power with respect to, or otherwise take any
action to enforce its security interest in or realize upon, or take any other
action available to it in respect of, Shared Collateral (including with respect
to any other intercreditor agreement with respect to

 

11



--------------------------------------------------------------------------------

Shared Collateral), whether under any Pari Collateral Document (other than the
Pari Collateral Documents applicable to the Applicable Representative),
applicable law or otherwise, it being agreed that only the Applicable
Representative (or any Person authorized by it), acting in accordance with the
Pari Collateral Documents applicable to it, shall be entitled to take any such
actions or exercise any remedies with respect to such Shared Collateral at such
time.

(b) Without limiting the provisions of Section 4.02, the Non-Applicable
Representative hereby appoints the Applicable Representative as its agent and
authorizes the Applicable Representative to exercise any and all remedies under
each Pari Collateral Document with respect to Shared Collateral and to execute
releases in connection therewith.

(c) Notwithstanding the equal priority of the Liens securing each Series of Pari
Obligations granted on the Shared Collateral, the Applicable Representative may
deal with the Shared Collateral as if such Applicable Representative had a
senior and exclusive Lien on such Shared Collateral (subject, however, to
Section 2.01). Neither the Non-Applicable Representative nor any Non-Applicable
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Applicable Representative or the Applicable Secured
Parties or any other exercise by the Applicable Representative or the Applicable
Secured Parties of any rights and remedies relating to the Shared Collateral.
The foregoing shall not be construed to limit the rights and priorities of any
Pari Secured Party or any Representative with respect to any Collateral not
constituting Shared Collateral.

SECTION 2.03 No Interference; Payment Over; Exculpatory Provisions.

(a) Each Pari Secured Party agrees that (i) it will not (and hereby waives any
right to) contest or support any other Person in contesting in any proceeding
(including any Insolvency or Liquidation Proceeding) the validity or
enforceability of any Pari Obligations of any Series or any Pari Collateral
Document or the validity, attachment, perfection or priority of any Lien under
any Pari Collateral Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair (A) the rights of any Pari Secured Party from contesting the validity
or enforceability of any Pari Obligations constituting unmatured interest or the
validity of any Lien relating thereto pursuant to Section 502(b)(2) of the
Bankruptcy Code, (ii) it will not take or cause to be taken any action the
purpose or intent of which is, or could be, to interfere, hinder or delay, in
any manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Collateral by the Applicable Representative,
(iii) except as provided in Section 2.02 and subject to the rights of the
Applicable Secured Parties under their Pari Documents, it shall have no right to
and shall not otherwise (A) direct the Applicable Representative or any other
Pari Secured Party to exercise any right, remedy or power with respect to any
Shared Collateral (including pursuant to any other intercreditor agreement) or
(B) consent to, or object to, the exercise by, or any forbearance from
exercising by, the Applicable Representative or any other Pari Secured Party
represented thereby of any right, remedy or power with respect to any Shared
Collateral, (iv) it will not institute any suit or assert in any suit,
Insolvency or Liquidation Proceeding or other proceeding any claim against the
Applicable Representative or any Pari Secured Party represented thereby seeking

 

12



--------------------------------------------------------------------------------

damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Shared Collateral and (v) it will not attempt,
directly or indirectly, whether by judicial proceedings or otherwise, to
challenge the enforceability of any provision of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any of the Applicable Representative or any other Pari Secured Party to enforce
this Agreement, including, without limitation, Section 2.01(b).

(b) Each Pari Secured Party hereby agrees that if, at any time prior to the
Discharge of each of the Pari Obligations, it shall obtain possession of any
Shared Collateral or shall realize any proceeds or payment in respect of any
Shared Collateral pursuant to any Pari Collateral Document, by the exercise of
any rights available to it under applicable law or in any Insolvency or
Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), then it shall hold such Shared
Collateral, proceeds or payment in trust for the other Pari Secured Parties
having a security interest in such Shared Collateral and promptly transfer any
such Shared Collateral, proceeds or payment, as the case may be, to the
Applicable Representative, to be distributed by such Applicable Representative
in accordance with the provisions of

Section 2.01(a).

(c) None of the Applicable Representative or any other Pari Secured Party shall
be liable for any action taken or omitted to be taken by the Applicable
Representative or any other Pari Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement.

SECTION 2.04 Automatic Release of Liens.

(a) If, at any time, any Shared Collateral (including any Equity Interests in
any Person) is sold or otherwise disposed of to a third party, in each case, in
connection with any enforcement of rights by the Applicable Representative in
accordance with the provisions of this Agreement, then (whether or not any
Insolvency or Liquidation Proceeding is pending at the time) the Liens in favor
of the other Representative for the benefit of the other Series of Pari Secured
Parties (or in favor of such other Pari Secured Parties if directly secured by
such Liens) upon such Shared Collateral (including, in the case of a sale or
other disposition of Equity Interests in any Person, any property and assets of
such Person constituting Shared Collateral) will automatically be released and
discharged as and when, but only to the extent, such Liens of the Applicable
Representative on such Shared Collateral are released and discharged; provided
that (i) the liens in favor of each Representative for the benefit of its Series
of Pari Secured Parties secured by such Shared Collateral shall attach to any
Proceeds of such sale or other disposition (including, in the case of a sale or
other disposition of Equity Interests in any Person, Proceeds attributable to
any property and assets of such Person constituting Shared Collateral) with the
same priority as is provided in Section 2.02(c), and any such Liens shall remain
thereon subject to the terms of this Agreement until the application thereof
pursuant to Section 2.01 and (ii) any Proceeds of any Shared Collateral realized
therefrom shall be applied pursuant to Section 2.01. If, in connection with any
enforcement of rights by the Applicable Representative in accordance with the
provisions of this Agreement, the Applicable Representative releases any
Subsidiary of Entegris from its guarantee of the Pari Obligations of the Series
represented by the Applicable Representative prior to a Discharge of such Series
of Pari Obligations, then such Subsidiary will automatically be released from
its guarantee of the other Series of the Pari Obligations as and when, but only
to the extent, its guarantee of the Pari Obligations of the Series represented
by the Applicable Representative is released.

 

13



--------------------------------------------------------------------------------

(b) Without limiting the rights of the Applicable Representative under
Section 4.02, each Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Applicable Representative to evidence
and confirm any release of Shared Collateral or guarantees provided for in this
Section 2.04.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any Insolvency or Liquidation Proceeding. The parties hereto
acknowledge that the provisions of this Agreement are intended to be enforceable
as contemplated by Section 510(a) of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law.

(b) If any Grantor shall become subject to a case under Bankruptcy Law (a
“Bankruptcy Case”) and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or any equivalent provision
of any other Bankruptcy Law or the use of cash collateral under Section 363 of
the Bankruptcy Code or any equivalent provision of any other Bankruptcy Law,
each Non-Applicable Secured Party agrees that it will not raise any objection to
any such financing or to the Liens on the Shared Collateral securing the same
(“DIP Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Applicable Representative shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of any Applicable Secured Parties, each
Non-Applicable Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of such Applicable Secured
Parties (other than any Liens of any Pari Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the Pari Obligations of the Applicable Secured Parties, each
Non-Applicable Secured Party will confirm the priorities with respect to such
Shared Collateral as set forth herein), in each case so long as (A) the Pari
Secured Parties of each Series retain the benefit of their Liens on all such
Shared Collateral pledged to the DIP Lenders, including proceeds thereof arising
after the commencement of such Bankruptcy Case, with the same priority vis-à-vis
all the other Pari Secured Parties (other than any Liens of the Pari Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of such Bankruptcy Case, (B) the Pari Secured Parties of each Series are granted
Liens on any additional collateral pledged to any Pari Secured Parties as
adequate protection or otherwise in connection with such DIP Financing or use of
cash collateral, with the same priority vis-à-vis the Pari Secured Parties as
set forth in this Agreement (other than any Liens of any Pari Secured Parties
constituting DIP Financing Liens), (C) if any amount of such DIP Financing or
cash collateral is applied

 

14



--------------------------------------------------------------------------------

to repay any of the Pari Obligations, such amount is applied pursuant to
Section 2.01(a) and (D) if any Pari Secured Parties are granted adequate
protection with respect to the Pari Obligations, including in the form of
periodic payments, in connection with such DIP Financing and/or use of cash
collateral, the proceeds of such adequate protection are applied pursuant to
Section 2.01(a); provided that the Pari Secured Parties of each Series shall
have a right to object to the grant of a Lien to secure the DIP Financing over
any Collateral subject to Liens in favor of the Pari Secured Parties of such
Series or its Representative that shall not constitute Shared Collateral (unless
such Collateral fails to constitute Shared Collateral because the Lien in
respect thereof constitutes a Declined Lien with respect to such Pari Secured
Parties or their Representative); provided, further, that the Pari Secured
Parties receiving adequate protection shall not oppose or object to any other
Pari Secured Party receiving adequate protection comparable to any adequate
protection granted to such Pari Secured Parties in connection with a DIP
Financing or use of cash collateral.

(c) If any Pari Secured Party is granted adequate protection (i) in the form of
Liens on any additional collateral, then each other Pari Secured Party shall be
entitled to seek, and each Pari Secured Party will consent and not oppose or
object to, adequate protection in the form of Liens on such additional
collateral with the same priority vis-à-vis the Pari Secured Parties as set
forth in this Agreement, (ii) in the form of a superpriority or other
administrative claim, then each other Pari Secured Party shall be entitled to
seek, and each Pari Secured Party will consent and not oppose or object to,
adequate protection in the form of a pari passu superpriority or administrative
claim or (iii) in the form of periodic or other cash payments, then the proceeds
of such adequate protection must be applied to all Pari Obligations pursuant to
Section 2.01.

SECTION 2.06 Reinstatement. In the event that any of the Pari Obligations shall
be paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement of a preference
under Title 11 of the Bankruptcy Code, or any similar law, or the settlement of
any claim in respect thereof), be required to be returned or repaid, the terms
and conditions of this Agreement shall be fully applicable thereto until all
such Pari Obligations shall again have been paid in full in cash.

SECTION 2.07 Insurance. As among the Pari Secured Parties, the Applicable
Representative shall have the right, but no obligation, to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral. To the
extent any Representative receives proceeds of such insurance policy and such
proceeds are not permitted or required to be returned to any Grantor under the
applicable Pari Documents, such proceeds shall be turned over to the Applicable
Representative for application as provided in Section 2.01.

SECTION 2.08 Refinancings. The Pari Obligations of any Series may, subject to
Section 5.14, be Refinanced with Refinancing Indebtedness under a Replacement
Entegris Credit Agreement or a Replacement Versum Credit Agreement, as the case
may be, in each case, without notice to, or the consent (except to the extent a
consent is otherwise required to permit such Refinancing under any Pari
Document) of, any Pari Secured Party of the other Series, all without affecting
the priorities provided for herein or the other provisions hereof; provided that
the Replacement Representative of the holders of any such Refinancing
Indebtedness shall have executed a Joinder Agreement on behalf of the holders of
such Refinancing Indebtedness.

 

15



--------------------------------------------------------------------------------

SECTION 2.09 Gratuitous Bailee/Agent for Perfection.

(a) The Possessory Collateral in the possession of the Non-Applicable
Representative (or its agents or bailees, other than the other Representative)
shall be delivered by the Non-Applicable Representative to the Applicable
Representative. If at any time the Person constituting the Applicable
Representative ceases to be the Applicable Representative, such former
Applicable Representative shall deliver the Possessory Collateral in its
possession (or in the possession of its agents or bailees, other than the other
Representative) (if any), together with any necessary endorsements (which
endorsement shall be without recourse and without any representation or
warranty), to the incoming Applicable Representative. The former Applicable
Representative further agrees to take all other action reasonably requested by
the incoming Applicable Representative, at the expense of the Grantors, in
connection with the incoming Applicable Representative obtaining a
first-priority security interest in the Shared Collateral.

(b) Each Representative agrees to hold any Possessory Collateral from time to
time in its possession (or in the possession of its agents or bailees, other
than the other Representative) as gratuitous bailee for the benefit of each
other Pari Secured Party (such bailment being intended, among other things, to
satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of
the UCC), solely for the purpose of perfecting the security interest granted in
such Possessory Collateral, if any, pursuant to the applicable Pari Collateral
Documents, in each case, subject to the terms and conditions of this
Section 2.09. Each Representative agrees to hold any Control Collateral from
time to time under its control (or under the control of its agents or bailees,
other than the other Representative) as gratuitous agent for the benefit of each
other Pari Secured Party (such agency being intended, among other things, to
satisfy the requirements of 9-104, 9-105, 9-106, 9-107 or 8-106 of the UCC),
solely for the purpose of perfecting the security interest granted in such
Control Collateral, if any, pursuant to the applicable Pari Collateral
Documents, in each case, subject to the terms and conditions of this
Section 2.09.

(c) Neither Representative shall have any obligation whatsoever to any Pari
Secured Party to ensure that the Possessory Collateral or the Control Collateral
is genuine or owned by any of the Grantors or to preserve rights or benefits of
any Person except as expressly set forth in this Section 2.09. The duties or
responsibilities of each Representative under this Section 2.09 shall be limited
solely to holding any Possessory Collateral or Control Collateral in its
possession or control (or in possession or control of its agents or bailees,
other than the other Representative) as gratuitous bailee and gratuitous agent
in accordance with this Section 2.09 and delivering the Possessory Collateral as
provided in Section 2.09(a).

 

16



--------------------------------------------------------------------------------

(d) None of the Representatives or any of the Pari Secured Parties shall have,
by reason of the Pari Documents, this Agreement or any other document, a
fiduciary relationship in respect of the other Representatives or any other Pari
Secured Party, and each Representative and each Pari Secured Party hereby waives
and releases the other Representatives and Pari Secured Parties from all claims
and liabilities arising pursuant to any Representative’s role under this
Section 2.09 as gratuitous bailee or gratuitous agent with respect to any
Possessory Collateral or Control Collateral in its possession or control (or in
the possession or control of its agents or bailees, other than the other
Representative).

SECTION 2.10 Amendments to Pari Collateral Documents.

(a) Without the prior written consent of the other Representative, each
Representative agrees that no Pari Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Pari Collateral Document,
would be prohibited by, or would require any Grantor to act or refrain from
acting in a manner that would violate, any of the terms of this Agreement.

(b) In determining whether an amendment to any Pari Collateral Document is
permitted by this Section 2.10, each Representative may conclusively rely on an
officer’s certificate of Entegris stating that such amendment is permitted by
this Section 2.10.

SECTION 2.11 Similar Liens and Agreements.

(a) Subject to Section 2.11(b), the parties hereto agree that it is their
intention that the Collateral be substantially identical for all Pari Secured
Parties; provided that this provision will not be violated with respect to any
particular Series if for any reason the Representative for that Series expressly
declines to accept a Lien on any asset or property (any such declined Lien with
respect to a particular Series, a “Declined Lien”). In furtherance of, but
subject to, the foregoing, the parties hereto agree, subject to the other
provisions of this Agreement, upon request by either Representative, to
cooperate in good faith (and to direct their counsel to cooperate in good faith)
from time to time in order to determine the specific items included in the
Shared Collateral and the steps taken to perfect their respective Liens thereon
and the identity of the respective parties obligated under the Pari Documents.

(b) Notwithstanding anything in this Agreement or any Pari Documents to the
contrary, Collateral consisting of cash, cash equivalents and Deposit Account
balances pledged to secure reimbursement obligations in respect of any Letter of
Credit shall be applied as specified in the Entegris Credit Agreement or the
Versum Credit Agreement, as applicable, and, other than for purposes of
Section 2.09, will not constitute Shared Collateral, it being understood and
agreed that this Agreement shall not restrict the rights of any Pari Secured
Party to pursue enforcement rights or exercise of remedies with respect thereto.

ARTICLE III.

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever the Applicable Representative shall be required, in connection with the
exercise of its rights or the performance of its obligations hereunder, to
determine the existence or amount of any Pari Obligations of any Series, or the
Shared Collateral subject to any Lien securing the Pari Obligations of any
Series, it may request that such information be

 

17



--------------------------------------------------------------------------------

furnished to it in writing by the Non-Applicable Representative and shall be
entitled to make such determination or not make any determination on the basis
of the information so furnished; provided, however, that if the Non-Applicable
Representative shall fail or refuse reasonably promptly to provide the requested
information, the Applicable Representative shall be entitled to make any such
determination or not make any determination by such method as it may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of Entegris. The Applicable Representative may rely conclusively,
and shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any Pari Secured Party or any other Person as a result of such
determination.

ARTICLE IV.

THE APPLICABLE REPRESENTATIVE

SECTION 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on the Applicable
Representative to any Non-Applicable Secured Party or give any Non-Applicable
Secured Party the right to direct the Applicable Representative, except that the
Applicable Representative shall be obligated to distribute Proceeds of any
Shared Collateral in accordance with Section 2.01.

(b) In furtherance of the foregoing, each Non-Applicable Secured Party
acknowledges and agrees that the Applicable Representative shall be entitled,
for the benefit of the Pari Secured Parties, to sell, transfer or otherwise
dispose of or deal with any Shared Collateral as provided herein and in the
applicable Pari Collateral Documents, without regard to any rights to which the
Non-Applicable Secured Parties would otherwise be entitled as a result of the
Pari Obligations held by such Non-Applicable Secured Parties. Without limiting
the foregoing, each Pari Secured Party agrees that none of the Applicable
Representative or any other Pari Secured Party shall have any duty or obligation
first to marshal or realize upon any type of Shared Collateral (or any other
Collateral securing any of the Pari Obligations), or to sell, dispose of or
otherwise liquidate all or any portion of such Shared Collateral (or any other
Collateral securing any Pari Obligations), in any manner that would maximize the
return to the Non-Applicable Secured Parties, notwithstanding that the order and
timing of any such realization, sale, disposition or liquidation may affect the
amount of proceeds actually received by the Non-Applicable Secured Parties from
such realization, sale, disposition or liquidation. Each of the Pari Secured
Parties of a particular Series waives any claim it may now or hereafter have
against the Representative of the other Series of Pari Obligations or any other
Pari Secured Party of such other Series arising out of (i) any actions that such
Representative or any Pari Secured Party represented by such Representative take
or omit to take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Pari Obligations from any account debtor, guarantor or any other
party) in accordance with the Pari Collateral Documents or any other agreement
related thereto or in connection with the collection of the Pari Obligations or
the

 

18



--------------------------------------------------------------------------------

valuation, use, protection or release of any security for the Pari Obligations;
provided that nothing in this clause (i) shall be construed to prevent or impair
the rights of either Representative to enforce this Agreement, (ii) any election
by the Applicable Representative or any holders of Pari Obligations, in any
proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.05, any
borrowing, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law, by Entegris or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Applicable Representative shall not accept any Shared Collateral in full or
partial satisfaction of any Pari Obligations pursuant to Section 9-620 of the
UCC without the consent of the other Representative.

SECTION 4.02 Power-of-Attorney. The Non-Applicable Representative, for itself
and on behalf of the Non-Applicable Secured Parties, hereby irrevocably appoints
the Applicable Representative and any officer or agent of the Applicable
Representative, which appointment is coupled with an interest with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Non-Applicable Representative
or any Non-Applicable Secured Party, to take any and all appropriate action and
to execute any and all documents and instruments that may be necessary to
accomplish the purposes of this Agreement, including the exercise of any and all
remedies under each Pari Collateral Document with respect to Shared Collateral
and the execution of releases in connection therewith.

ARTICLE V.

MISCELLANEOUS

SECTION 5.01 Integration/Conflicts. This Agreement, together with the other Pari
Documents, represents the entire agreement of each of the Grantors and the Pari
Secured Parties with respect to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. There are no promises, undertakings, representations or
warranties by either Representative or any Pari Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or therein.
In the event of any conflict between the provisions of this Agreement and the
provisions of the other Pari Documents, the provisions of this Agreement shall
govern and control.

SECTION 5.02 Effectiveness; Continuing Nature of this Agreement; Severability.
This Agreement shall become effective when executed and delivered by the parties
identified on the signature pages hereto. This is a continuing agreement, and
the Pari Secured Parties of either Series may continue, at any time and without
notice to any Pari Secured Party of the other Series, to extend credit and other
financial accommodations and lend monies to or for the benefit of Entegris or
any other Grantor constituting Pari Obligations in reliance hereon. Each
Representative, on behalf of itself and the Pari Secured Parties represented by
it, hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof,

 

19



--------------------------------------------------------------------------------

and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to those of the invalid, illegal or
unenforceable provisions. All references to Entegris or any other Grantor shall
include Entegris or such Grantor as debtor and debtor in possession and any
receiver, trustee or similar person for Entegris or any other Grantor (as the
case may be) in any Insolvency or Liquidation Proceeding. This Agreement shall
terminate and be of no further force and effect with respect to any
Representative or the Pari Secured Parties represented by such Representative
and their Pari Obligations on the date on which no Pari Obligations of such Pari
Secured Parties are any longer secured by, or required to be secured by, any of
the Collateral pursuant to the terms of the applicable Pari Documents, subject
to the rights of the Pari Secured Parties under Section 2.06; provided, however,
that such termination shall not relieve any such party of its obligations
incurred hereunder prior to the date of such termination.

SECTION 5.03 Amendments; Waivers.

(a) No amendment, modification or waiver of any of the provisions of this
Agreement may be made unless the same shall be in writing signed on behalf of
each party hereto or its authorized agent and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time.
Notwithstanding the foregoing, Entegris and the other Grantors shall not have
any right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent their rights are directly and
adversely affected.

(b) Notwithstanding the foregoing, without the consent of any Pari Secured
Party, any Representative may become a party hereto by execution and delivery of
a Joinder Agreement in accordance with Section 5.14 and upon such execution and
delivery, such Replacement Representative and the Pari Secured Parties and Pari
Obligations of the Series for which such Replacement Representative is acting
shall be subject to the terms hereof.

 

20



--------------------------------------------------------------------------------

SECTION 5.04 Information Concerning Financial Condition of the Grantors and the
Subsidiaries. The Representative and the Pari Secured Parties of each Series
shall each be responsible for keeping themselves informed of (a) the financial
condition of the Grantors and their Subsidiaries and all endorsers and/or
guarantors of the Pari Obligations and (b) all other circumstances bearing upon
the risk of nonpayment of the Pari Obligations. The Representative and the other
Pari Secured Parties of each Series shall have no duty to advise the
Representative or Pari Secured Parties of the other Series of information known
to it or them regarding such condition or any such circumstances or otherwise.
In the event the Representative or any of the other Pari Secured Parties, in its
or their sole discretion, undertakes at any time or from time to time to provide
any such information to the Representative or Pari Secured Parties of the other
Series, it or they shall be under no obligation:

(a) to make, and the Representative and the other Pari Secured Parties shall not
make, any express or implied representation or warranty, including with respect
to the accuracy, completeness, truthfulness or validity of any such information
so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

SECTION 5.05 Submission to Jurisdiction; Certain Waivers.

Each of Entegris, each other Grantor and each Representative, on behalf of
itself and the applicable Pari Secured Parties for whom it is acting, hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Pari Collateral Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof;

(b) agrees that all claims in respect of any such action, litigation or
proceeding shall be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court;

(c) agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law and that nothing in this
Agreement or any Pari Document shall affect any right that any Pari Secured
Party may otherwise have to bring any action or proceeding relating to this
Agreement or any Pari Document against such Grantor or any of its properties or
assets in the courts of any jurisdiction;

 

21



--------------------------------------------------------------------------------

(d) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any Pari Collateral
Document in any court referred to in Section 5.05(a) (and irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court);

(e) consents to service of process in any such proceeding in any such court in
the manner provided for notices in Section 5.07 (and agrees that nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law);

(f) agrees that service as provided in Section 5.05(e) is sufficient to confer
personal jurisdiction over the applicable party in any such proceeding in any
such court, and otherwise constitutes effective and binding service in every
respect; and

(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, indirect, consequential or punitive damages.

SECTION 5.06 WAIVER OF JURY TRIAL. EACH PARTY HERETO, ENTEGRIS AND EACH OTHER
GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY PARI DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO, ENTEGRIS AND EACH OTHER GRANTOR
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT EACH SUCH PARTY HERETO, ENTEGRIS AND EACH OTHER GRANTOR HAS BEEN INDUCED TO
ENTER INTO OR ACKNOWLEDGE THIS AGREEMENT AND THE OTHER PARI DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 5.07 Notices. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax and
notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received and notices
sent by fax shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). For the purposes hereof, the addresses of the parties hereto shall
be as set forth below or in the Joinder Agreement pursuant to which it becomes a
party hereto, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

 

22



--------------------------------------------------------------------------------

Entegris Credit Agreement Representative:

Goldman Sachs Bank

200 West Street

New York, New York 10282-2198

Attention: SBD Operations

Email: gs-sbdagency-borrowernotices@ny.email.gs.com

Facsimile: 212-428-9270

Versum Credit Agreement Representative:

Citibank, N.A.

CRMS Documentation Unit

580 Crosspoint Pkwy

Getzville, NY 14068

Email: crms.us.icg.documentation@citi.com

Entegris and the other Grantors:

Entegris, Inc.

117 Jonathan Blvd N

Chaska, Minnesota 55318 USA

Attention: Gregory B. Graves

Phone: (952) 556-4580

Fax: (952) 556-4480

Email: greg.graves@entegris.com

Entegris, Inc.

129 Concord Road

Billerica, Massachusetts 01821

Attention: Law Department

Email: joseph.colella@entegris.com

SECTION 5.08 Further Assurances. Each Representative, on behalf of itself and
the Pari Secured Parties represented by it, and Entegris and each other Grantor,
agrees that each of them shall take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as any Representative may reasonably request to effectuate the terms
of and the Lien priorities contemplated by this Agreement.

 

23



--------------------------------------------------------------------------------

SECTION 5.09 Agency Capacities. Except as expressly provided herein, (a) Goldman
Sachs (in its capacity as Collateral Agent for the benefit of the Secured
Parties (each, as defined in the Entegris Credit Agreement) under the Entegris
Credit Agreement Documents) is acting in the capacity of the Entegris Credit
Agreement Representative solely for the Entegris Credit Agreement Secured
Parties, (b) Citibank (in its capacity as Collateral Agent for the benefit of
the Secured Parties (each, as defined in the Versum Credit Agreement) under the
Versum Credit Agreement Documents) is acting in the capacity of the Versum
Credit Agreement Representative solely for the Versum Credit Agreement Secured
Parties and (c) each other Representative is acting in the capacity of
Representative solely for the Pari Secured Parties under the Pari Documents for
which it is the named Representative, as the case may be, in the applicable
Joinder Agreement.

SECTION 5.10 Governing Law. This Agreement and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the law of the
State of New York.

SECTION 5.11 Binding on Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of each Representative, the Pari Secured Parties
and, subject to Section 5.16, Entegris and the other Grantors, and their
respective successors and assigns; and if any of the Representatives resigns or
is replaced pursuant to the applicable Pari Documents, its successor shall be
deemed to be a party to this Agreement and shall have all the rights of, and be
subject to all the obligations of, this Agreement. No other Person, including
any trustee, debtor-in-possession, creditor trust or other representative of an
estate or creditor of any Grantor (including where such estate or creditor
representative is the beneficiary of a Lien secured by any Collateral by virtue
of the avoidance of such Lien in an Insolvency or Liquidation Proceeding), shall
have or be entitled to assert rights or benefits hereunder.

SECTION 5.12 Section Headings. Section headings and the Table of Contents used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

SECTION 5.13 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by fax or email shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 5.14 Replacement Representative.

(a) Entegris may designate any loan or credit agreement referred to in clause
(i) of the definition of the term “Replacement Entegris Credit Agreement” or
clause (i) of the definition of the term “Replacement Versum Credit Agreement”
as the Replacement Entegris Credit Agreement or the Replacement Versum Credit
Agreement, as the case may be, and the Replacement Representative in respect of
the Replacement Entegris Credit Agreement or the Replacement Versum Credit
Agreement, as the case may be, may become a party hereto, on behalf of itself
and the Pari Secured Parties represented by it, upon the satisfaction of the
following requirements:

 

24



--------------------------------------------------------------------------------

(i) Entegris shall have delivered to each Representative a completed
Designation, executed on its behalf by an Authorized Officer, pursuant to which
Entegris shall (1) attach, and certify as true and correct, copies of the
Replacement Entegris Credit Agreement or the Replacement Versum Credit
Agreement, as the case may be, (2) specify the initial aggregate principal
amount or committed amount of the Indebtedness that will constitute Entegris
Credit Agreement Obligations or Versum Credit Agreement Obligations, as
applicable, after giving effect to such Designation, (3) specify the name and
address of the Replacement Representative in respect of the Replacement Entegris
Credit Agreement or the Replacement Versum Credit Agreement, as applicable,
(4) certify that such Entegris Credit Agreement Obligations or Versum Credit
Agreement Obligations, as applicable, are permitted by each Pari Document (other
than any Pari Document to be discharged and terminated upon the incurrence
thereof) and that the conditions set forth in this Section 5.14 are satisfied
with respect to such Entegris Credit Agreement Obligations or Versum Credit
Agreement Obligations, as applicable, and (D)(x) in the case of a Replacement
Entegris Credit Agreement, expressly state that such agreement satisfies the
requirements of a Replacement Entegris Credit Agreement and is designated as a
Replacement Entegris Credit Agreement or (y) in the case of a Replacement Versum
Credit Agreement, expressly state that such agreement satisfies the requirements
of a Replacement Versum Credit Agreement and is designated as a Replacement
Versum Credit Agreement; and

(ii) the Replacement Representative in respect of the Replacement Entegris
Credit Agreement or the Replacement Versum Credit Agreement, as applicable,
shall have executed and delivered a Joinder Agreement pursuant to which (x) in
the case of a Replacement Representative in respect of the Replacement Entegris
Credit Agreement, such Replacement Representative becomes the Entegris Credit
Agreement Representative hereunder, such Replacement Entegris Credit Agreement
becomes the Entegris Credit Agreement hereunder and such Entegris Credit
Agreement Obligations and holders of such Entegris Credit Agreement Obligations
become subject hereto and bound hereby or (y) in the case of a Replacement
Representative in respect of the Replacement Versum Credit Agreement, such
Replacement Representative becomes the Versum Credit Agreement Representative
hereunder, such Replacement Versum Credit Agreement becomes the Versum Credit
Agreement hereunder and such Versum Credit Agreement Obligations and holders of
such Versum Credit Agreement Obligations become subject hereto and bound hereby.

(b) Upon the delivery of the Designation by Entegris and the execution and
delivery of a Joinder Agreement by a Replacement Representative in accordance
with this Section 5.14, each other Representative shall acknowledge receipt
thereof and, in the case of such Joinder Agreement, shall countersign a copy
thereof and return the same to such Replacement Representative; provided that
the failure of any Representative to so acknowledge or return shall not affect
the designation of the Replacement Entegris Credit Agreement or the Replacement
Versum Credit Agreement, as applicable, or any Replacement Representative
becoming a party hereto, if the other requirements of this Section 5.14 are
satisfied.

 

25



--------------------------------------------------------------------------------

SECTION 5.15 Authorization. By its signature, each Person executing this
Agreement, on behalf of such party or Grantor but not in his or her personal
capacity as a signatory, represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

SECTION 5.16 No Third Party Beneficiaries/Provisions Solely to Define Relative
Rights. The provisions of this Agreement are and are intended solely for the
purpose of defining the relative rights of the Pari Secured Parties in relation
to one another. None of Entegris, any other Grantor or any other creditor
thereof shall have any rights or obligations hereunder and no such Person is an
intended beneficiary or third party beneficiary hereof, except, in the case of
Entegris and the other Grantors, their obligations hereunder and their rights
with respect to Sections 2.04 and 2.08 and Article V, and, other than with
respect to Sections 2.04 and 2.08 and Article V, none of Entegris or any other
Grantor may rely on the terms hereof. Nothing in this Agreement is intended to
or shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the Pari Obligations as and when the same shall become due
and payable in accordance with their terms. Without limitation of any other
provisions of this Agreement, Entegris and each other Grantor hereby
(a) acknowledges that it has read this Agreement and consents hereto, (b) agrees
that it will not take any action that would be contrary to the provisions of
this Agreement expressly applicable to it and (c) agrees to abide by the
requirements expressly applicable to it under this Agreement.

SECTION 5.17 No Indirect Actions. Unless otherwise expressly stated, if a party
may not take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effect as the prohibited action.

SECTION 5.18 Additional Grantors. Entegris agrees that, if any Subsidiary shall
become a Grantor after the date hereof, it will promptly cause such Subsidiary
to execute and deliver an instrument in the form of Exhibit C attached hereto.
The parties hereto further agree that, notwithstanding any failure to take the
actions required by the immediately preceding sentence, each Person that becomes
a Grantor at any time (and any security granted by any such Person) shall be
subject to the provisions hereof as fully as if same constituted a Grantor as of
the date hereof and had complied with the requirements of the immediately
preceding sentence. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Entegris Credit Agreement Representative and the Versum Credit Agreement
Representative. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor.

[Remainder of this page intentionally left blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Entegris Credit Agreement Representative, for and on
behalf of itself and the Entegris Credit Agreement Secured Parties (as provided
herein), and the Versum Credit Agreement Representative, for and on behalf of
itself and the Versum Credit Agreement Secured Parties (as provided herein),
have caused this Agreement to be duly executed and delivered as of the date
first above written.

 

GOLDMAN SACHS BANK USA, as Entegris Credit Agreement Representative

By:

 

 

 

Name:

 

Title:

CITIBANK, N.A.,

as Versum Credit Agreement Representative

By:

 

 

 

Name:

 

Title:

[Signature Page to Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Consented to by:

ENTEGRIS, INC.

By:

 

 

 

Name:

 

Title:

[OTHER GRANTORS]

By:

 

 

 

Name:

 

Title:

[Signature Page to Pari Passu Intercreditor Agreement]



--------------------------------------------------------------------------------

Exhibit A

to Pari Passu Intercreditor Agreement

[FORM OF]

DESIGNATION

Reference is made to the Pari Passu Intercreditor Agreement, dated as of [    ]
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), among GOLDMAN SACHS BANK USA, as
initial Entegris Credit Agreement Representative, CITIBANK, N.A., as initial
Versum Credit Agreement Representative, and the REPLACEMENT REPRESENTATIVES from
time to time a party thereto, and acknowledged and consented to by ENTEGRIS,
INC., a Delaware corporation (“Entegris”), and the other GRANTORS. Capitalized
terms used but not otherwise defined herein have the meanings assigned to them
in the Intercreditor Agreement.

This Designation is being executed and delivered in order to designate a
Replacement [Entegris][Versum] Credit Agreement in accordance with Section 5.14
of the Intercreditor Agreement.

The undersigned, the duly appointed [specify title]1 of Entegris, hereby
certifies on behalf of Entegris that:

(a) attached hereto is a true and correct copy of [describe the relevant credit
agreement] (the “New Credit Agreement”), which is intended to be the Replacement
[Entegris][Versum] Credit Agreement;

(b) [insert name of applicable Borrower] intends to incur Indebtedness under the
New Credit Agreement in the initial aggregate [principal/committed amount] of
$[            ], which will constitute [Entegris][Versum] Credit Agreement
Obligations;

(c) the name and address of the Replacement Representative for the New Credit
Agreement is:

 

                                                         

 

                                                         

Telephone:                                     

Email:                                            

(d) such [Entegris][Versum] Credit Agreement Obligations are permitted by each
Pari Document (other than any Pari Document to be discharged and terminated upon
the incurrence thereof) and the conditions set forth in Section 5.14 of the
Intercreditor Agreement are satisfied with respect to such [Entegris][Versum]
Credit Agreement Obligations; and

 

1 

To be an Authorized Officer of Entegris.



--------------------------------------------------------------------------------

(e) the New Credit Agreement satisfies the requirements of a Replacement
[Entegris][Versum] Credit Agreement and is hereby designated as a Replacement
[Entegris][Versum] Credit Agreement.

[Remainder of this page intentionally left blank]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Entegris has caused this Designation to be duly executed by
the undersigned officer as of                     , 20                    .

 

ENTEGRIS, INC.

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

Exhibit B

to Pari Passu Intercreditor Agreement

FORM OF JOINDER AGREEMENT

JOINDER NO. [            ], dated as of [            ], 20[ ] (the “Joinder
Agreement”), to the PARI PASSU INTERCREDITOR AGREEMENT, dated as of [ ] (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among GOLDMAN SACHS BANK USA, as initial
Entegris Credit Agreement Representative, CITIBANK, N.A., as initial Versum
Credit Agreement Representative, and the REPLACEMENT REPRESENTATIVES from time
to time a party thereto, and acknowledged and consented to by ENTEGRIS, INC., a
Delaware corporation (“Entegris”), and the other GRANTORS. Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Intercreditor Agreement.

Reference is made to the Designation dated the date hereof and delivered
pursuant to Section 5.14 of the Intercreditor Agreement (the “Designation”),
under which [Name of the Replacement Representative], in its capacity as the
[collateral agent] under the Replacement [Entegris][Versum] Credit Agreement
identified in such Designation (in such capacity, the “New Representative”), is
identified as the Replacement Representative in respect of the Replacement
[Entegris][Versum] Credit Agreement. The New Representative is executing and
delivering this Joinder Agreement in accordance with the requirements of the
Intercreditor Agreement to become the Replacement Representative and the
[Entegris][Versum] Credit Agreement Representative for all purposes thereof, and
in connection with the foregoing hereby agrees as follows:

SECTION 1. In accordance with Section 5.14 of the Intercreditor Agreement,
(i) the New Representative by its signature below becomes the [Entegris][Versum]
Credit Agreement Representative under, and the Replacement [Entegris][Versum]
Credit Agreement identified in the Designation and the [Entegris][Versum] Credit
Agreement Secured Parties represented by the New Representative become subject
to and bound by, the Intercreditor Agreement with the same force and effect as
if the New Representative had originally been named therein as the
[Entegris][Versum] Credit Agreement Representative and the Replacement
[Entegris][Versum] Credit Agreement had originally been named as the
[Entegris][Versum] Credit Agreement, and (ii) the New Representative, on its
behalf and on behalf of such [Entegris][Versum] Credit Agreement Secured
Parties, hereby agrees to all the terms and provisions of the Intercreditor
Agreement applicable to it as the [Entegris][Versum] Credit Agreement
Representative and to the [Entegris][Versum] Credit Agreement Secured Parties
that it represents as [Entegris][Versum] Credit Agreement Secured Parties and
(iii) the Replacement [Entegris][Versum] Credit Agreement hereby becomes the
[Entegris][Versum] Credit Agreement. Each reference to the “[Entegris][Versum]
Credit Agreement Representative” in the Intercreditor Agreement shall be deemed
to refer to the New Representative, and each reference to the
“[Entegris][Versum] Credit Agreement” shall be deemed to refer to the
Replacement [Entegris][Versum] Credit Agreement. The Intercreditor Agreement is
hereby incorporated herein by reference.

 

B-1



--------------------------------------------------------------------------------

SECTION 2. The New Representative represents and warrants to the
[Versum][Entegris] Credit Agreement Representative and the Pari Secured Parties,
individually, that (i) it has full power and authority to enter into this
Joinder Agreement, in its capacity as [collateral agent], (ii) this Joinder
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability, and
(iii) the Replacement [Entegris][Versum] Credit Agreement provides that, upon
the New Representative’s entry into this Joinder Agreement, the
[Entegris][Versum] Credit Agreement Secured Parties represented by the New
Representative will be subject to and bound by the provisions of the
Intercreditor Agreement as [Entegris][Versum] Credit Agreement Secured Parties.

SECTION 3. This Joinder Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. This Joinder Agreement shall become
effective when the [Versum][Entegris] Credit Agreement Representative shall have
received a counterpart of this Joinder Agreement that bears the signature of the
New Representative. Delivery of an executed counterpart of a signature page to
this Joinder Agreement by fax or email shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement.

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. This Joinder Agreement and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Joinder Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.

SECTION 6. Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and in the Intercreditor Agreement, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.07 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at its respective address set forth below its signature hereto.

SECTION 8. Sections 5.08 and 5.09 of the Intercreditor Agreement are hereby
incorporated herein by reference.

[Remainder of this page intentionally left blank]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative has duly executed this Joinder
Agreement to the Intercreditor Agreement as of the day and year first above
written.

 

[NAME OF NEW REPRESENTATIVE], as

[            ] for the holders of [            ],

By:

 

 

 

Name:

 

Title:

 

Address for notices:

 

 

Attention of:

 

 

Facsimile:

 

 



--------------------------------------------------------------------------------

Receipt acknowledged by:

[GOLDMAN SACHS BANK USA,

as Entegris Credit Agreement Representative

By:

 

 

 

Name:

 

Title:]

[CITIBANK, N.A.,

as Versum Credit Agreement Representative

By:

 

 

 

Name:

 

Title:]



--------------------------------------------------------------------------------

Exhibit C

to Pari Passu Intercreditor Agreement

FORM OF ACKNOWLEDGMENT SUPPLEMENT

[FORM OF] ACKNOWLEDGMENT SUPPLEMENT NO. [            ], dated as of
[            ], 20[    ] (this “Supplement”), to the PARI PASSU INTERCREDITOR
AGREEMENT, dated as of [ ] (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
GOLDMAN SACHS BANK USA, as initial Entegris Credit Agreement Representative,
CITIBANK, N.A., as initial Versum Credit Agreement Representative, and the
REPLACEMENT REPRESENTATIVES from time to time a party thereto, and acknowledged
and consented to by ENTEGRIS, INC., a Delaware corporation (“Entegris”), and the
GRANTORS. Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

The Grantors have acknowledged and consented to the Intercreditor Agreement.
Pursuant to Section 5.18 of the Intercreditor Agreement, Subsidiaries of
Entegris that become Grantors are required to executed and deliver this
Supplement. The undersigned Subsidiary (the “New Grantor”) is executing this
Supplement in accordance with such requirements of the Intercreditor Agreement
and the other Pari Documents.

Accordingly, the Entegris Credit Agreement Representative and the Versum Credit
Agreement agree as follows:

SECTION 1. In accordance with Section 5.18 of the Intercreditor Agreement, the
New Grantor by its signature below becomes a Grantor under the Intercreditor
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Grantor hereby agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it as a Grantor thereunder. Each
reference to a “Grantor” in the Intercreditor Agreement shall be deemed to
include the New Grantor. The Intercreditor Agreement is hereby incorporated
herein by reference.

SECTION 2. The New Grantor represents and warrants to each Representative and
the Pari Secured Parties that (a) it has the full power and authority to enter
into this Supplement and (b) this Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Bankruptcy Law and by general principles of
equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when each Representative
shall have received a counterpart of this Supplement that bears the signature of
the New Grantor. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic method shall be as effective as
delivery of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

 

C-1



--------------------------------------------------------------------------------

SECTION 5. This Supplement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Supplement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.

SECTION 6. Any provision of this Supplement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Intercreditor Agreement, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.07 of the Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it at
its respective address set forth below its signature hereto.

SECTION 8. Sections 5.08 and 5.09 of the Intercreditor Agreement are hereby
incorporated herein by reference, mutatis mutandis.

[Remainder of this page intentionally left blank]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, the Entegris Credit Agreement
Representative and the Versum Credit Agreement Representative have duly executed
this Supplement as of the day and year first above written.

 

[NAME OF NEW GRANTOR]

By:

 

 

 

Name:

 

Title:

 

Address for notices:

 

 

Attention of:

 

 

Facsimile:

 

 



--------------------------------------------------------------------------------

Acknowledged by:

 

[NAME OF ENTEGRIS CREDIT AGREEMENT REPRESENTATIVE],

as the Entegris Credit Agreement Representative,

By:

 

 

 

Name:

 

Title:

[NAME OF VERSUM CREDIT AGREEMENT REPRESENTATIVE],

as the Versum Credit Agreement Representative,

By:

 

 

 

Name:

 

Title: